 

Exhibit 10.1

 



CONTRIBUTION AND MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

by and among

 

EV PROPERTIES, L.P.,

 

MAGNOLIA OIL & GAS PARENT LLC,

 

MAGNOLIA OIL & GAS CORPORATION

 

and

 

HARVEST OIL & GAS CORP.

 

dated

 

August 20, 2018  

 

 

 



 

TABLE OF CONTENTS

 



    Page         Article I         1.1 Defined Terms 1 1.2 Construction 2      
  Article II     CONTRIBUTION         2.1 Contribution 2 2.2 Excluded Assets 4
2.3 Revenues and Expenses 4 2.4 Procedures 5         Article III    
CONSIDERATION         3.1 Consideration 5 3.2 Adjustments to Consideration 6 3.3
Preliminary Settlement Statement 7 3.4 Remittance of Cash; Final Settlement
Statement 8 3.5 Disputes 8 3.6 Allocated Values 9 3.7 Tax Treatment and
Consideration Allocation 9         Article IV     REPRESENTATIONS AND WARRANTIES
OF CONTRIBUTOR         4.1 Organization, Existence, and Qualification 10 4.2
Authority, Approval, and Enforceability 10 4.3 Ownership of Membership Interests
10 4.4 Capitalization 11 4.5 No Conflicts 11 4.6 Consents 11 4.7 Bankruptcy 11
4.8 Litigation 12 4.9 Material Contracts 12 4.10 No Violation of Laws 14 4.11
Preferential Purchase Rights 14 4.12 Royalties 14 4.13 Imbalances 14 4.14
Current Commitments 14 4.15 Taxes 14 4.16 Brokers’ Fees 15 4.17 Environmental
Laws 15



 

i 

 

  

4.18 Payments for Production 16 4.19 Payout Status 16 4.20 Governmental
Authorizations 16 4.21 Leases; Surface Rights 16 4.22 Wells 16 4.23 Ownership of
Assets 17 4.24 Completeness of the Assets 17 4.25 Insurance 17 4.26 Credit
Support 17 4.27 Indebtedness 17 4.28 Securities Laws 17 4.29 Acquired Entity 17
4.30 No Other Representations and Warranties 18         Article V    
REPRESENTATIONS AND WARRANTIES OF COMPANY AND PUBCO         5.1 Organization,
Existence, and Qualification 18 5.2 Authority, Approval, and Enforceability 18
5.3 No Conflicts 19 5.4 Consents 19 5.5 Capital Structure 19 5.6 SEC Documents
20 5.7 Listing 21 5.8 Bankruptcy 21 5.9 Litigation 21 5.10 Independent
Evaluation 22 5.11 Accredited Investor 22 5.12 Qualification as Operator 22 5.13
Brokers’ Fees 22         Article VI     CERTAIN AGREEMENTS         6.1 Conduct
of Business 22 6.2 Credit Support 24 6.3 Record Retention 24 6.4 Lock-Up 25 6.5
Registration Rights. 25 6.6 NYSE Listing 28 6.7 Financial Statements 28 6.8
Assignment 30

 

ii 

 

  

  Article VII     COMPANY’S AND PUBCO’S CONDITIONS TO CLOSING         7.1
Representations and Warranties 30 7.2 Performance 31 7.3 No Injunctions 31 7.4
Closing Deliverables 31         Article VIII     CONTRIBUTOR’S CONDITIONS TO
CLOSING         8.1 Representations and Warranties 31 8.2 Performance 31 8.3 No
Injunctions 31 8.4 Closing Deliverables 31         Article IX         9.1 Date
of Closing 32 9.2 Place of Closing 32 9.3 Closing Obligations 32 9.4 Records 33
9.5 Subsequent Closings 34         Article X         10.1 Contributor’s Title 34
10.2 Disclaimers 34 10.3 NORM, Asbestos, Wastes, and Other Substances 36 10.4
Casualty Loss 36 10.5 Consents to Assign 37         Article XI         11.1
Assumed Obligations; Specified Obligations; Retained Obligations 39 11.2
Indemnities of Contributor 39 11.3 Indemnities of Company 40 11.4 Limitation on
Liability 40 11.5 Express Negligence 41 11.6 Exclusive Remedy 42 11.7
Indemnification Procedures 42 11.8 Survival 44 11.9 Waiver of Right to
Rescission 45 11.10 Insurance 46 11.11 Non-Compensatory Damages 46 11.12
Disclaimer of Application of Anti-Indemnity Statutes 46 11.13 Treatment of
Payments 46 11.14 Guarantee 46

 

iii 

 

  

  Article XII     TERMINATION, DEFAULT, AND REMEDIES         12.1 Right of
Termination 47 12.2 Effect of Termination 48 12.3 Return of Documentation and
Confidentiality 49         Article XIII     MISCELLANEOUS         13.1 Annexes,
Exhibits, and Schedules 49 13.2 Expenses and Taxes 49 13.3 Assignment 51 13.4
Preparation of Agreement 51 13.5 Confidentiality. 51 13.6 Notices 52 13.7
Further Cooperation 53 13.8 Filings, Notices, and Certain Governmental Approvals
53 13.9 Entire Agreement; Conflicts 54 13.10 Parties in Interest 54 13.11
Amendment 54 13.12 Waiver; Rights Cumulative 54 13.13 Governing Law;
Jurisdiction 55 13.14 Severability 56 13.15 Counterparts 56 13.16 Specific
Performance 56 13.17 Time is of the Essence 56

 

iv 

 

 

LIST OF EXHIBITS AND SCHEDULES:

 



Annex I ― Defined Terms       Exhibit A ― Leases Exhibit B ― Wells Exhibit C ―
Surface Rights Exhibit D ― Gathering Systems Exhibit E ― Personal Property
Exhibit F ― Excluded Assets Exhibit G ― Asset Assignment Exhibit H ― Designated
Area Exhibit I ― Form of Membership Assignment Exhibit J ― Target Depths      
Schedule 1.1 ― Liens Schedule 4.6 ― Consents Schedule 4.8 ― Litigation Schedule
4.9(a) ― Material Contracts Schedule 4.9(b) ― Material Contracts – Defaults,
Etc. Schedule 4.10 ― Violation of Laws Schedule 4.11 ― Preferential Purchase
Rights Schedule 4.13 ― Imbalances Schedule 4.14 ― Current Commitments Schedule
4.16 ― Brokers’ Fees Schedule 4.17 ― Environmental Matters Schedule 4.19 ―
Payout Balance Schedule 4.20 ― Governmental Authorizations Schedule 4.21(a) ―
Leases – Defaults Schedule 4.21(c) ― Leases – Lease Maintenance Payments
Schedule 4.22(b) ― Plugging and Abandoning Obligations Schedule 4.25 ― Insurance
Schedule 4.26 ― Credit Support Schedule 4.27 ― Indebtedness Schedule 5.5(b) ―
Capital Structure Schedule 6.1 ― Conduct of Business Schedule I-1(a) ―
Contributor’s Knowledge Persons Schedule I-1(b) ― Company’s Knowledge Persons

 

v 

 

 

CONTRIBUTION AND MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This CONTRIBUTION AND MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”)
is executed as of this 20th day of August, 2018 (the “Execution Date”), and is
by and among (i) EV Properties, L.P., a Delaware limited partnership
(“Contributor”), and Harvest Oil & Gas Corp., a Delaware corporation (the
“Guarantor”), on the one part, and (ii) Magnolia Oil & Gas Parent LLC, a
Delaware limited liability company (the “Company”), and Magnolia Oil & Gas
Corporation, a Delaware corporation (“PubCo”), on the other part. Contributor,
Guarantor, Company and PubCo may be referred to herein each as a “Party” and
together as the “Parties.”

 

RECITALS

 

WHEREAS, Contributor owns all of the issued and outstanding membership interests
(the “Membership Interests”) and is the sole member of Harvest Gid-Kar LLC, a
Delaware limited liability company (the “Acquired Entity”);

 

WHEREAS, immediately prior to the Closing, Contributor shall contribute the
Assets (as defined herein after) to the Acquired Entity pursuant to the terms
and conditions of that certain Asset Assignment attached hereto as Exhibit G
(the “Asset Assignment”); and

 

WHEREAS, subject to the terms and conditions of this Agreement, Contributor
desires to contribute and assign to Company, and Company desires to acquire from
Contributor, the Membership Interests.

 

NOW, THEREFORE, for and in consideration of the mutual promises,
representations, warranties, covenants, and agreements contained herein, the
benefits to be derived by each Party hereunder, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

Article I

DEFINITIONS AND INTERPRETATION

 

1.1         Defined Terms. Capitalized terms used herein shall have the meanings
set forth in Annex I.

 

 1 

 

 

1.2         Construction. The rules of construction set forth in this
Section 1.2 shall apply to the interpretation of this Agreement. All references
in this Agreement to Annexes, Exhibits, Schedules, Articles, Sections,
subsections, and other subdivisions of or to this Agreement refer to the
corresponding Annexes, Exhibits, Schedules, Articles, Sections, subsections, and
other subdivisions of or to this Agreement unless expressly provided otherwise.
Titles appearing at the beginning of any Articles, Sections, subsections, and
other subdivisions of or to this Agreement are for convenience only, do not
constitute any part of this Agreement, and shall be disregarded in construing
the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder,” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection, or other
subdivision of or to this Agreement unless expressly so limited. The words “this
Article,” “this Section,” and “this subsection,” and words of similar import,
refer only to the Article, Section or subsection hereof in which such words
occur. Wherever the words “including” and “excluding” (in their various forms)
are used in this Agreement, they shall be deemed to be followed by the words
“without limiting the foregoing in any respect.” Unless expressly provided to
the contrary, if a word or phrase is defined, its other grammatical forms have a
corresponding meaning. The words “shall” and “will” have the equal force and
effect. All references to “$” or “Dollars” shall be deemed references to United
States Dollars. Each accounting term not defined herein will have the meaning
given to it under GAAP as interpreted as of the Execution Date. Pronouns in
masculine, feminine, or neuter genders shall be construed to state and include
any other gender, and words, terms, and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires. Reference herein to any federal, state,
local, or foreign Law shall be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise, and reference
herein to any agreement, instrument, or Law means such agreement, instrument, or
Law as from time to time amended, modified, or supplemented, including, in the
case of agreements or instruments, by waiver or consent and, in the case of
Laws, by succession of comparable successor Laws. If any period of days referred
to in this Agreement shall end on a day that is not a Business Day, then the
expiration of such period shall automatically be extended until the end of the
first succeeding Business Day. References to a Person are also to its permitted
successors and permitted assigns.

 

Article II
CONTRIBUTION

 

2.1         Contribution. Subject to the terms and conditions of this Agreement,
at the Closing, Contributor shall contribute, and the Company shall acquire and
accept from Contributor, the Membership Interests pursuant to the terms and
conditions of the Membership Assignment. Immediately prior to the Closing,
Contributor contributed all of Contributor’s collective right, title and
interest in and to the following assets (such assets, less and except the
Excluded Assets, collectively, the “Assets”) pursuant to the terms and
conditions of the Asset Assignment:

 

(a)          all oil and gas and/or other Hydrocarbon leases, subleases and
other leases, fee mineral interests, royalty interests, overriding royalty
interests, net profits interests, carried interests, reversionary interests or
other similar interests located in the Designated Area, including those leases
and interests set forth on Exhibit A, together with any and all other right,
title, and interest of Contributor in and to the leasehold estates and other
interests created thereby, and all other rights therein and the lands covered
thereby or pooled or unitized therewith, subject to the terms, conditions,
covenants, and obligations set forth in such leases or interests, and all other
interests of Contributor of any kind or character in such leases (the “Leases”);

 

(b)          (i) all oil and gas wells (such wells, including the oil and gas
wells set forth on Exhibit B, the “Wells”), and all Hydrocarbons produced from
or allocated to the Wells in storage or existing in pipelines, plants and tanks
(including inventory and line fill), and upstream of the sales meter as of the
Effective Time and all other Hydrocarbons produced from or allocated to the
Wells at or after the Effective Time, and (ii) all water, injection and other
wells (such wells, including the non-oil and gas wells set forth on Exhibit B,
the “Other Wells”), in each case, located on any of the Leases or on any other
lease with which any such Lease has been pooled or unitized, whether producing,
operating, plugged, permanently abandoned, shut-in or temporarily abandoned;

 

 2 

 

 

(c)          all rights and interests in, under or derived from all unitization
and pooling agreements or orders in effect with respect to any of the Leases,
Wells or Other Wells and the units created thereby (the “Units”);

 

(d)          all Applicable Contracts and all rights thereunder;

 

(e)          all fee surface interests, surface leases, surface rights, permits,
licenses, servitudes, easements and rights-of-way to the extent used or held for
use in connection with the ownership or operation of any of the other Assets,
including those set forth on Exhibit C (such rights, including the rights set
forth on Exhibit C, the “Surface Rights”);

 

(f)           all flowlines, pipelines, gathering, processing or treating
systems and appurtenances thereto or used or held for use in connection with the
operation of the Leases, Units or Wells, including those set forth on Exhibit D;

 

(g)          all structures, equipment, machinery, fixtures, tools, compressors,
meters, tanks, pumps, platforms, pulling machines, boilers, buildings, vehicles,
field offices, pipe yards, salt water disposal facilities, utility lines and
transmission equipment, SCADA Equipment, computer and automation equipment,
telecommunications equipment, field radio telemetry, and associated frequencies
and licenses, pressure transmitters, central processing equipment, facilities
and other tangible personal property and improvements located on any of the
other Assets or used or held for use in connection with the operation of any of
the other Assets or the production of Hydrocarbons therefrom, and other
personal, moveable and mixed property, operational and nonoperational, known or
unknown, located on any of the other Assets or that is used or held for use in
connection therewith, including those set forth on Exhibit E (collectively, the
“Personal Property”);

 

(h)          (i) to the extent that they may be assigned without payment of a
fee or other penalty (unless Company has agreed in writing to pay such fee or
accept such penalty), all non-proprietary tangible geophysical and other
tangible seismic and related technical licenses, maps, data and information, and
(ii) all proprietary tangible geophysical and other tangible seismic and related
technical licenses, maps, data and information, in each case, to the extent
relating to the other Assets;

 

(i)           all Imbalances relating to the Assets to the extent listed on
Schedule 4.13 or for which Company has received a Consideration adjustment
pursuant to Section 3.2(a)(iii);

 

(j)           except to the extent relating to any Retained Obligation or
Specified Obligation (but only for the time period and to the extent Contributor
has an indemnification obligation under this Agreement with respect thereto),
all (i) trade credits, accounts receivable, notes receivable, take-or-pay
amounts receivable and other receivables and general intangibles, in each case,
attributable to the Assets with respect to periods of time at and after the
Effective Time, and (ii) liens and security interests in favor of Contributor or
its Affiliates, whether choate or inchoate, under any Law or Contract to the
extent arising from, or relating to, the ownership, operation, or sale or other
disposition at or after the Effective Time of any of the other Assets or to the
extent arising in favor of Contributor or its Affiliates as to the non-operator
of any other Asset;

 

 3 

 

 

(k)          except to the extent relating to any Retained Obligation or
Specified Obligation (but only for the time period and to the extent Contributor
has an indemnification obligation under this Agreement with respect thereto),
all rights, claims, and causes of action (including warranty and similar claims,
indemnity claims, and defenses) of Contributor or any of its Affiliates (i)
arising at or after the Effective Time to the extent such rights, claims, and
causes of action relate to any of the other Assets, and/or (ii) relating to the
Assumed Obligations; and

 

(l)           originals (to the extent available or otherwise copies of) of all
files, records, information, data, interpretations, books and reports, whether
written or electronically stored, to the extent relating to the Assets in
Contributor’s or any of its Affiliates’ possession (but excluding any files,
records, information, or data to the extent pertaining to the Excluded Assets),
including: (i) land and title records (including abstracts of title and title
opinions); (ii) Applicable Contract files; (iii) operations records, including
open hole and cased hole logs, cores or core analyses, seismic data and reports,
(iv) environmental, production, and accounting records; (v) facility and well
records; and (vi) correspondence (collectively, “Records”).

 

2.2         Excluded Assets. Contributor shall reserve and retain all of the
Excluded Assets.

 

2.3         Revenues and Expenses.

 

(a)          Subject to the provisions hereof, Contributor shall remain entitled
to all of the rights of ownership (including the right to all production,
proceeds of production, and all other income, proceeds, receipts, and credits)
and shall remain responsible (by payment, through the adjustments to the
Consideration hereunder or otherwise) for all Property Expenses, in each case,
attributable to the Assets for the period of time prior to the Effective Time.
Subject to the provisions hereof, and subject to the occurrence of Closing,
Company shall be entitled to all of the rights of ownership (including the right
to all production, proceeds of production, and other proceeds), and shall be
responsible (by payment, through the adjustments to the Consideration hereunder,
or otherwise) for all Property Expenses, in each case, attributable to the
Assets for the period of time from and after the Effective Time.

 

 4 

 

 

(b)          As used herein, the term “Property Expenses” shall mean all
operating expenses and all capital expenditures, in each case, incurred in the
ordinary course of business (and with respect to Property Expenses incurred from
and after the Execution Date, in accordance with this Agreement) in the
drilling, completion, ownership, and operation of the Assets (including costs of
insurance, shut-in payments, and royalty payments; title examination incurred in
connection with drilling new Wells; gathering, processing, and transportation
costs in respect of Hydrocarbons produced from the Assets; bonuses, brokers
fees, and overhead costs charged or chargeable to the Assets under the relevant
operating agreement or unit agreement, if any, and any overhead costs charged or
chargeable to the Assets under the relevant services agreement but only to the
extent such charges are consistent with overhead costs typically charged or
chargeable under a joint operating agreement (all such overhead costs and
expenses not to exceed, in the aggregate, $182,372 in any calendar month) and
excluding, for the avoidance of doubt, any additional costs charged or
chargeable under such services agreement that are not consistent with costs
typically charged or chargeable under a joint operating agreement, in each case,
of the foregoing paid or payable to Third Parties, but excluding (x) any Taxes
and (y) any expenses or amounts charged by Contributor to the Assets in respect
of its overhead; provided that “Property Expenses” shall not include (and
Contributor shall be solely responsible for) any (i) Retained Obligations or
Specified Obligations, (ii) bonuses, brokers fees, and other lease acquisition
costs incurred prior to the Closing Date or related to any Lease or Well listed
on Exhibit A or Exhibit B hereto, or (iii) costs and expenses incurred in
connection with curing any breach or purported breach of this Agreement. After
the Closing, each Party shall be entitled to participate in all joint interest
audits and other audits of Property Expenses for which such Party is entirely or
in part responsible under the terms of this Section 2.3.

 

2.4         Procedures. For purposes of allocating production (and accounts
receivable with respect thereto) under Section 2.3, (a) liquid Hydrocarbons
shall be deemed to be “from or attributable to” the Assets when they pass
through the inlet flange of the pipeline connecting into the storage facilities
into which they are run or, if there are no such storage facilities, when they
pass through the LACT meters or similar meters at the point of entry into the
pipelines through which they are transported from the field, and (b) gaseous
Hydrocarbons shall be deemed to be “from or attributable to” the Assets when
they pass through the delivery point sales meters on the pipelines through which
they are transported. Likewise, as used herein, the terms “earned” and
“incurred” shall be interpreted in accordance with GAAP and Council of Petroleum
Accountants Society standards.

 

Article III
CONSIDERATION

 

3.1         Consideration.

 

(a)          The aggregate consideration for the Membership Interests shall
consist of (i) an amount in cash equal to $135,000,000 (the “Cash
Consideration”) and (ii) 4,200,000 shares of newly-issued PubCo Class A Common
Stock (the “Stock Consideration” and, together with the Cash Consideration, the
“Consideration”), as adjusted in accordance with this Agreement (the “Adjusted
Consideration”); provided that all such adjustments at or following Closing
shall be made solely by adjusting the Cash Consideration.

 

(b)          At the Closing, PubCo shall contribute and issue, as applicable,
the Stock Consideration to Company. Any shares issued as part of the Stock
Consideration shall be made via book entry issuance bearing customary legends
noting that such securities constitute restricted securities under the
Securities Act.

 

(c)          Notwithstanding any other provision hereof, no fractional shares of
PubCo Class A Common Stock and no certificates or scrip therefor, or other
evidence of ownership thereof, will be issued in the Transactions. Any such
fractional share of PubCo Class A Common Stock shall be cancelled, and such
holder thereof shall not be entitled to any additional consideration in exchange
for such fractional share of PubCo Class A Common Stock. The Parties acknowledge
and agree that any such fractional shares of PubCo Class A Common Stock have no
fair value for purposes of Section 155 of the Delaware General Corporation Law
(the “DGCL”).

 

 5 

 

 

3.2         Adjustments to Consideration. All adjustments to the Consideration
shall be (x) made in accordance with the terms of this Agreement and, to the
extent not inconsistent with this Agreement, in accordance with GAAP, (y) made
without duplication (in this Agreement or otherwise), and (z) to the extent
practicable, allocated among the Assets in a manner consistent with Section 3.6.
Without limiting the foregoing, the Consideration shall be adjusted as follows:

 

(a)          The Cash Consideration shall be adjusted upward by the following
amounts (without duplication):

 

(i)          an amount equal to, to the extent that such amount has been
received by Company and not remitted or paid to Contributor, the value of all
Hydrocarbons from or attributable to the Assets in storage or existing in
pipelines, plants and tanks (including inventory and line fill) and upstream of
the sales meter as of the Effective Time, the value to be based upon the
contract price in effect as of the Effective Time (or the sales price, if there
is no contract price, in effect as of the Effective Time);

 

(ii)         an amount equal to all Property Expenses paid by Contributor that
are attributable to the Assets during the period from and after the Effective
Time, whether paid before or after the Effective Time;

 

(iii)        to the extent that Contributor either (x) is underproduced for
Hydrocarbons or (y) has overdelivered any Hydrocarbons, in each case, as of the
Effective Time, as complete and final settlement of all Imbalances attributable
to the Assets, an amount equal to the product of the underproduced and/or
overdelivered volumes times $3.00/Mcf for gaseous Hydrocarbons;

 

(iv)        the amount of all Asset Taxes allocated to Company in accordance
with Section 13.2 but paid or payable by Contributor (for the avoidance of
doubt, without duplication of any Asset Taxes that were withheld or deducted
from the gross amount paid or payable to Contributor in connection with a
transaction to which Section 3.2(b)(i) applies and were taken into account in
determining the adjustment pursuant to Section 3.2(b)(i)); and

 

(v)         any other amount provided for elsewhere in this Agreement or
otherwise agreed upon in writing by Contributor and Company.

 

(b)          The Cash Consideration shall be adjusted downward by the following
amounts (without duplication):

 

(i)          an amount equal to, to the extent that such amount has been
received by Contributor and not remitted or paid to Company, all proceeds
actually received by Contributor attributable to the ownership or operation of
the Assets, including the sale of Hydrocarbons produced from or allocable to the
Assets during the period following the Effective Time, net of Burdens (other
than Property Expenses taken into account pursuant to Section 3.2(a));

 

 6 

 

 

(ii)         to the extent that Contributor either (x) is overproduced for
Hydrocarbons or (y) has underdelivered any Hydrocarbons, in each case, as of the
Effective Time as set forth in Schedule 4.13, as complete and final settlement
of all Imbalances attributable to the Assets, an amount equal to the product of
the overproduced and/or underdelivered volumes set forth on Schedule 4.13, times
$3.00/Mcf for gaseous Hydrocarbons;

 

(iii)        the amount of all Asset Taxes allocated to Contributor in
accordance with Section 13.2 but paid or payable by Company (without duplication
of any Asset Taxes that were withheld or deducted from the gross amount paid or
payable to Contributor in connection with a transaction to which
Section 3.2(a)(i) applies and were taken into account in determining the
adjustment pursuant to Section 3.2(a)(i));

 

(iv)        an amount equal to all proceeds from sales of Hydrocarbons relating
to the Assets and payable to owners of Working Interests, royalties, overriding
royalties, and other similar interests (in each case) that are held by
Contributor in suspense as of the Closing Date; and

 

(v)         any other amount provided for elsewhere in this Agreement or
otherwise agreed upon in writing by Contributor and Company.

 

3.3         Preliminary Settlement Statement. Not less than five (5) Business
Days prior to Closing, Contributor shall prepare and submit to Company for
review a draft settlement statement (the “Preliminary Settlement Statement”)
that shall set forth Contributor’s estimate of the Adjusted Consideration,
reflecting each adjustment made in accordance with this Agreement as of the date
of preparation of such Preliminary Settlement Statement and the calculation of
the adjustments used to determine such amount, together with the designation of
Contributor’s account for the wire transfers of funds as required by Section
3.1. Within two (2) Business Days after Company’s receipt of the Preliminary
Settlement Statement, Company shall deliver to Contributor a written report
containing all changes that Company proposes to be made to the Preliminary
Settlement Statement together with the explanation therefor and the supporting
documents thereof. The Parties shall in good faith attempt to agree in writing
on the Preliminary Settlement Statement as soon as possible after Contributor’s
receipt of Company’s written report. The Preliminary Settlement Statement, as
agreed upon in writing by the Parties, will be used to adjust the Consideration
at Closing; provided that if the Parties do not agree in writing upon any or all
of the adjustments set forth in the Preliminary Settlement Statement, then the
amount of such un-agreed adjustment or adjustments used to adjust the
Consideration at Closing shall be that amount set forth in the draft Preliminary
Settlement Statement delivered by Contributor to Company pursuant to this
Section 3.3.

 

 7 

 

 

3.4         Remittance of Cash; Final Settlement Statement.

 

(a)          On or before one hundred twenty (120) days after Closing, a final
settlement statement (the “Final Settlement Statement”) will be prepared by
Contributor and delivered to Company taking into account all final adjustments
made to the Consideration and showing the resulting final Consideration (the
“Final Consideration”). The Final Settlement Statement shall set forth the
actual proration of the amounts required by this Agreement. As soon as
practicable, and in any event within thirty (30) days after Company’s receipt of
the Final Settlement Statement, Company shall return to Contributor a written
report containing any proposed changes to the Final Settlement Statement and an
explanation of any such changes and the reasons therefor (the “Dispute Notice”).
Contributor shall make available to Company such information and records of
Contributor to the extent reasonably necessary for Company to verify and audit
the adjustments set forth (or that should have been set forth) in Contributor’s
draft Final Settlement Statement. Any changes not so specified in the Dispute
Notice shall be deemed waived, and Contributor’s determinations with respect to
all such elements of the Final Settlement Statement that are not addressed
specifically in the Dispute Notice shall prevail. If Company fails to timely
deliver a Dispute Notice to Contributor containing changes Company proposes to
be made to the Final Settlement Statement, the Final Settlement Statement as
delivered by Contributor will be deemed to be correct and will, without limiting
payments made from one Party to the other in respect of Asset Taxes pursuant to
Section 13.2(d) or the Parties’ respective rights to indemnity under Article XI,
be final and binding on the Parties and not subject to further audit or
arbitration. If the Final Consideration set forth in the Final Settlement
Statement is mutually agreed upon in writing by Contributor and Company, the
Final Settlement Statement and the Final Consideration, shall, without limiting
payments made from one Party to the other in respect of Asset Taxes pursuant to
Section 13.2(d) or the Parties’ respective rights to indemnity under Article XI,
be final and binding on the Parties and not subject to further audit or
arbitration. Any difference in the Adjusted Consideration as paid at Closing
pursuant to the Preliminary Settlement Statement and the Final Consideration
shall be paid in cash by the owing Party within ten (10) Business Days after
final determination of such owed amounts in accordance herewith to the owed
Party. All amounts paid pursuant to this Section 3.4 shall be delivered in
United States currency by wire transfer of immediately available funds to the
account specified in writing by the relevant Party.

 

(b)          If, after the delivery of the Final Settlement Statement pursuant
to the provisions of Section 3.4(a), either Party receives monies (including
proceeds of production) belonging to the other Party pursuant to Section 2.3 or
otherwise, then such monies shall, within five (5) Business Days after the end
of the month in which they were received, be paid over by the receiving Party to
the owed Party.

 

3.5         Disputes. Contributor and Company shall work together in good faith
to resolve any matters addressed in the Dispute Notice. If Contributor and
Company are unable to resolve all of the matters addressed in the Dispute Notice
within ten (10) Business Days after the delivery of such Dispute Notice by
Company to Contributor, either Party may, upon notice to the other Party, submit
all unresolved matters addressed in the Dispute Notice to arbitration in
accordance with this Section 3.5. Within ten (10) Business Days of a matter
being submitted to arbitration by a Party in accordance with the preceding
sentence, each of Company and Contributor shall (a) summarize their position
with regard to such dispute in a written document of twenty (20) pages or less
and (b) submit such summaries to a nationally-recognized independent accounting
firm as selected by mutual agreement of the Parties (the “Accounting
Arbitrator”), together with the Dispute Notice, the Final Settlement Statement
and any other documentation such Party may desire to submit. If the Parties
cannot agree on an Accounting Arbitrator within ten (10) Business Days after a
Party’s election to submit such matters to arbitration under this Section 3.5,
then either such Party may request the Houston, Texas office of the American
Arbitration Association (the “AAA”) (or, if there is no such office, the office
of the AAA serving Houston, Texas) to select the Accounting Arbitrator. Within
ten (10) Business Days after receiving the Parties’ respective submissions, the
Accounting Arbitrator shall render a decision choosing either Contributor’s
position or Company’s position with respect to each matter addressed in any
Dispute Notice, based on the materials described above. Any decision rendered by
the Accounting Arbitrator pursuant hereto shall be final, conclusive, and
binding on the Parties and enforceable against any of the Parties in any court
of competent jurisdiction. The costs of the Accounting Arbitrator shall be borne
equally between Contributor, on the one hand, and PubCo and Company, on the
other hand.

 

 8 

 

 

3.6         Allocated Values. The Parties agree that the Consideration shall be
allocated among the Assets as set forth on Exhibit A and Exhibit B (the
“Allocated Values”). The Parties agree that such allocation is reasonable and
shall not take any position inconsistent therewith. Contributor, however, make
no representation or warranty as to the accuracy of such values.

 

3.7         Tax Treatment and Consideration Allocation.

 

(a)          For U.S. federal income and any applicable state and local tax
purposes, the Parties agree to treat the transfer of the Membership Interests by
Contributor to Company as a taxable sale of the Assets by Contributor to Company
for PubCo Class A Common Stock and Cash Consideration (and the assumption of any
related Assumed Obligations).

 

(b)          The Parties shall file all income Tax Returns consistent with the
tax treatment characterization described in Section 3.7(a), and no Party hereto
shall take any position inconsistent with such tax treatment characterization
unless otherwise required by a final “determination” (as defined in
Section 1313(a) of the Code).

 

(c)          The Parties shall use commercially reasonable efforts to agree to
an allocation of the Adjusted Consideration and any other items properly treated
as consideration for U.S. federal income Tax purposes among the Assets in a
manner consistent with the principles of Section 1060 of the Code and the
Treasury Regulations promulgated thereunder and, to the extent allowed under
applicable federal income Tax Law, in a manner consistent with the Allocated
Values, within thirty (30) days after the date that the Final Settlement
Statement is finally determined pursuant to Section 3.4 (or if applicable,
Section 3.5). If the Parties do not reach an agreement with respect to such an
allocation, the Parties shall submit any such remaining disputed items to an
Independent Accounting Firm who shall act as an arbitrator to determine only
those items in dispute. Within thirty (30) days following submission to the
Independent Accounting Firm, the Independent Accounting Firm will prepare and
deliver a written determination to the Parties with respect to the allocation.
The allocation agreed to by the Parties or determined by the Independent
Accounting Firm shall become the final allocation (the “Allocation”). The
parties (i) shall use commercially reasonable efforts to update the Allocation
in accordance with Section 1060 of the Code following any adjustment to the
Consideration pursuant to this Agreement, and (ii) shall, and shall cause their
respective Affiliates to, report consistently with the Allocation, as adjusted,
on all Tax Returns and no Party shall take any position on any Tax Return that
is inconsistent with the Allocation, as adjusted, unless otherwise required by
applicable Law; provided, however, that no Party shall be unreasonably impeded
in its ability and discretion to negotiate, compromise, and/or settle any Tax
audit, claim or similar proceeding in connection with such allocation.

 

 9 

 

 

Article IV
REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR

 

Contributor represents and warrants to Company the following as of the Execution
Date and as of the Closing Date:

 

4.1         Organization, Existence, and Qualification. Contributor is a limited
partnership duly formed and validly existing under the Laws of the State of
Delaware. Contributor has all requisite limited partnership power and authority
to own its property (including the Membership Interests) and to carry on its
business as now conducted. Contributor is duly licensed or qualified to do
business as a foreign corporation in all jurisdictions in which it carries on
business or owns assets and such qualification is required by Law, except where
the failure to be so qualified would not have a Material Adverse Effect. The
Acquired Entity is a limited liability company duly formed and validly existing
under the Laws of the State of Delaware. The Acquired Entity has all requisite
limited liability company power and authority to own its property (including the
Assets) and to carry on its business as now conducted. The Acquired Entity is
duly licensed or qualified to do business as a foreign limited liability company
in all jurisdictions in which it carries on business or owns assets and such
qualification is required by Law, except where the failure to be so qualified
would not have a Material Adverse Effect.

 

4.2         Authority, Approval, and Enforceability. Contributor has full
limited partnership power and authority to enter into and perform this
Agreement, the Transaction Documents to which it is a party, and the
transactions contemplated herein and therein. The execution, delivery, and
performance by Contributor of this Agreement and the Transaction Documents to
which it is a party have been duly and validly authorized and approved by all
necessary limited partnership action on the part of such Person. This Agreement
is, and the Transaction Documents to which Contributor is a party when executed
and delivered by such Person will be, the valid and binding obligations of such
Person and enforceable against such Person in accordance with their respective
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium, and similar Laws, as well as to principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).

 

4.3         Ownership of Membership Interests. The Membership Interests are
owned of record and beneficially by Contributor free and clear of all
Encumbrances, whether consensual or otherwise, except for those created by
applicable securities Laws or contained in the Organizational Documents of the
Acquired Entity or released at Closing. The consummation of Transactions will
convey to Company good and valid title to the Membership Interests, and upon
such assignment and transfer to Company, and Company’s execution of the Amended
and Restated LLC Agreement of the Acquired Entity, Company will be the sole,
lawful owner, beneficially and of record, of all of the Membership Interests,
free and clear of all Encumbrances, except for those created by Company,
applicable securities Laws, or contained in the Organizational Documents of the
Acquired Entity. Contributor is not in default under any, or in material breach
of any of the terms of, the Organizational Documents of the Acquired Entity, and
no event, occurrence, condition or act which, with the giving of notice, the
lapse of time or the happening of any other event or condition, has occurred
that would become a default or event of default by any Contributor under the
Organizational Documents of the Acquired Entity.

 

 10 

 

 

4.4         Capitalization. The Membership Interests represent all of the issued
and outstanding membership interests of the Acquired Entity. The Membership
Interests are validly issued, fully paid and non-assessable. Other than this
Agreement, there are no limited liability company membership interests or other
equity interests in the Acquired Entity issued or outstanding or any
subscriptions, options, warrants, calls, rights, convertible securities or other
agreements or commitments of any character obligating the Acquired Entity to
issue, transfer or sell any limited liability company membership interests or
any other equity interests, or any agreements, arrangements or understandings
granting any Person any rights in the Acquired Entity similar to limited
liability company membership interests or other equity interests. The Acquired
Entity does not own, directly or indirectly, any capital stock of or other
equity interests in any Person and there are no outstanding rights, options,
warrants, calls, preemptive rights, convertible or exchangeable securities,
subscriptions or other agreements pursuant to which the Acquired Entity is, or
may be, obligated, to sell, issue or acquire any shares of capital stock of or
equity interests.

 

4.5         No Conflicts. Assuming the receipt of all Consents and the waiver
of, or compliance with, all Preferential Purchase Rights, the execution,
delivery, and performance by Contributor of this Agreement and the Transaction
Documents to which such Person is a Party and the consummation of the
transactions contemplated herein and therein will not (a) conflict with or
result in a breach of any provisions of the Organizational Documents of such
Person, (b) except for Permitted Encumbrances, result in a default or the
creation of any material Encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions, or provisions
of any note, bond, mortgage, indenture, license, contract, agreement, or other
Material Contract to which Contributor is a party and which affects the Assets,
(c) violate in any material respect any judgment, order, ruling, regulation or
decree applicable to Contributor as a party in interest, or (d) violate any Law
applicable to Contributor, the Membership Interests or any of the Assets, except
in the case of clauses (c) and (d), where such default, Encumbrance,
termination, cancellation, acceleration, or violation would not have a Material
Adverse Effect.

 

4.6         Consents. Except (a) as set forth on Schedule 4.6, and (b) for
Customary Post-Closing Consents, there are no restrictions on assignment,
including requirements for consents from Third Parties to any assignment (in
each case), that Contributor is required to obtain in connection with the
transfer of the Assets by Contributor to the Acquired Entity pursuant to the
Asset Assignment, or the consummation of the transactions contemplated by this
Agreement by Contributor (each, a “Consent”).

 

4.7         Bankruptcy. There are no bankruptcy, insolvency, reorganization or
receivership proceedings pending against, being contemplated by or, to
Contributor’s Knowledge, threatened in writing against Contributor, the Acquired
Entity or any of their respective Affiliates. Contributor and its Affiliates are
not (and will not be upon consummation of the transactions contemplated hereby)
insolvent. The transfer of the Membership Interests by Contributor hereunder,
and Contributor’s commitment to its obligations under this Agreement and the
Transaction Documents executed and delivered hereunder are not being made by
Contributor with actual intent to hinder, delay, or defraud any current or
former creditors of Contributor or its general partner. Contributor is receiving
reasonably equivalent value and fair consideration for the Membership Interests
transferred hereunder.

 

 11 

 

 

4.8         Litigation. Except as set forth on Schedule 4.8, (a) there are no
pending Proceedings against Contributor, the Acquired Entity or their respective
Affiliates that relate to the Assets or to which the Assets are subject and, to
Contributor’s Knowledge, no such Proceeding relating to the Assets or to which
the Assets are subject has been threatened against Contributor, the Acquired
Entity or their respective Affiliates or the Assets, and (b) there are no
pending Proceedings against Contributor, the Acquired Entity or their respective
Affiliates or to which the Assets are subject seeking to prevent the
consummation of the transactions contemplated hereby or which is reasonably
likely to materially impair or delay Contributor’s ability to perform its
obligations under this Agreement and, to Contributor’s Knowledge, no such
Proceeding has been threatened against Contributor, the Acquired Entity or their
respective Affiliates or the Assets.

 

4.9         Material Contracts.

 

(a)          Schedule 4.9(a) sets forth, as of the Execution Date, all
Applicable Contracts of the type described below (collectively, and together
with the Other JOAs, the “Material Contracts”):

 

(i)          any Applicable Contract that can reasonably be expected to result
in aggregate payments by Contributor (or after the Assignment, the Acquired
Entity) of more than $100,000 during the remainder of the current or any
subsequent calendar year (based solely on the terms thereof and current volumes,
without regard to any expected increase in volumes or revenues);

 

(ii)         any Applicable Contract that can reasonably be expected to result
in aggregate revenues to Contributor (or after the Assignment, the Acquired
Entity) of more than $100,000 during the remainder of the current or any
subsequent calendar year (based solely on the terms thereof and current volumes,
without regard to any expected increase in volumes or revenues);

 

(iii)        any Applicable Contract for the sale, exchange, disposition,
gathering, treatment, processing, storage, or transportation of Hydrocarbons
produced after the Effective Time from or attributable to Contributor’s (or
after the Assignment, the Acquired Entity’s) interest in the Assets that is not
cancelable by Contributor without penalty or other material payment on not more
than sixty (60) days’ prior written notice;

 

(iv)        any indenture, mortgage, loan, credit agreement, sale-leaseback or
similar Applicable Contract that is secured with mortgages or liens on the
Assets, and any forbearance agreements, waivers, extension letters or similar
documents, agreements or instruments related thereto;

 

(v)         any Applicable Contract that constitutes a lease under which
Contributor (or after the Assignment, the Acquired Entity) is the lessor or the
lessee of Personal Property which lease (A) cannot be terminated by Contributor
(or after the Assignment, the Acquired Entity) without penalty upon sixty (60)
days’ or less notice and (B) involves an annual base rental of more than
$100,000 (without regard to any increase in price) during the remainder of the
current or any subsequent calendar year;

 

 12 

 

 

(vi)        any joint operating agreement pursuant to which a horizontal well
has been drilled within the thirty-six (36) month prior period (a “Horizontal
JOA”) and any farmout or farm-in agreement, participation agreement, exploration
agreement, development agreement, or any similar Applicable Contract, in each
case, with any remaining drilling, development, or other similar material
obligations;

 

(vii)       any Applicable Contract between Contributor (or after the
Assignment, the Acquired Entity) and any Affiliate of Contributor or the
Acquired Entity that will not be terminated prior to or as of the Closing;

 

(viii)      any Applicable Contract that provides for an area of mutual interest
that will remain in effect after the Effective Time;

 

(ix)         any Applicable Contract that contains non-compete restrictions or
other similar restrictions that will remain in effect after the Effective Time;

 

(x)          any agreement to sell, lease, farmout, or otherwise dispose of any
interest in any of the Assets at or after the Effective Time, other than (A)
conventional rights of reassignment arising in connection with Contributor’s (or
after the Assignment, the Acquired Entity’s) surrender or release of any of the
Assets, (B) preferential rights to purchase, which are addressed in
Section 4.11, (C) Contracts governing the sale of Hydrocarbons, (D) sales of
equipment that is no longer necessary in the operation of the Assets or for
which replacement equipment is obtained, (E) the Asset Assignment and (F) this
Agreement;

 

(xi)         any Applicable Contract that is a seismic agreement or similar
agreement;

 

(xii)        any Applicable Contract providing for any call upon or option to
purchase Hydrocarbons with respect to the Assets or the processing thereof, in
each case, after the Effective Time; and

 

(xiii)       any Applicable Contract that provides for an irrevocable power of
attorney that will be in effect after the Closing.

 

(b)          Except as set forth on Schedule 4.9(b), (i) there exists no
material default under any Material Contract by Contributor (or after the
Assignment, the Acquired Entity) or, to Contributor’s Knowledge, by any other
Person that is a party to such Material Contract, (ii) no event has occurred
within the twenty-four (24) month prior period that, with notice or lapse of
time or both, would constitute a material default under any Material Contract by
Contributor (or after the Assignment, the Acquired Entity), and (iii) to
Contributor’s Knowledge, no event has occurred during any period of time that,
with notice or lapse of time or both, would constitute a material default under
any Material Contract by Contributor (or after the Assignment, the Acquired
Entity) or any other Person that is a party to such Material Contract or give
Contributor (or after the Assignment, the Acquired Entity) or any other party to
any Material Contract the right to terminate or materially modify any Material
Contract. Except as set forth on Schedule 4.9(b), within the twenty-four (24)
month prior period, neither the Acquired Entity nor Contributor has received
written notice of any material default under any Material Contract by the
Acquired Entity or Contributor or any other Person that is a party to such
Material Contract, in each case, that remains unresolved. To Contributor’s
Knowledge, all Material Contracts are in full force and effect. Contributor has
provided (or otherwise made available) to Company true, correct and complete
copies of each Material Contract, and any and all material amendments,
modifications, and supplements thereto. Except as otherwise indicated on
Schedule 4.9(a) (which indicates only (x) Contracts that are farmin/farmout
agreements that do not contain any material outstanding obligations, (y) joint
operating agreements on customary industry terms and (z) mortgages that will be
released at Closing), (A) to Contributor’s Knowledge, Contributor has provided
(or otherwise made available) to Company true, correct, and complete copies of
each Other JOA, and any and all material amendments, modifications, and
supplements thereto and (B) Contributor has provided (or otherwise made
available) to Company true, correct, and complete copies of each other Material
Contract (including the Horizontal JOAs), and any and all material amendments,
modifications, and supplements thereto.

 

 13 

 

 

4.10       No Violation of Laws. Except as set forth on Schedule 4.10, to
Contributor’s Knowledge, the Assets are, and the operation of the Assets are,
and within the twenty-four (24) month prior period have been, in substantial
compliance with the provisions and requirements of all Laws of all Governmental
Authorities having jurisdiction with respect to the Assets or the ownership,
operation, development, maintenance, or use of any thereof.

 

4.11       Preferential Purchase Rights. Except as set forth on Schedule 4.11,
there are no preferential purchase rights, rights of first refusal, or other
similar rights that are applicable to the transfer of the Assets by Contributor
to Company in connection with the transactions contemplated hereby (each a
“Preferential Purchase Right”).

 

4.12       Royalties. Except for such items that are being held in suspense for
which the Consideration is adjusted pursuant to Section 3.2(b)(iv), within the
twenty-four (24) month prior period, neither the Acquired Entity nor Contributor
has received written notice from any Person with respect to the Acquired
Entity’s or Contributor’s non-payment of any royalties and other Burdens with
respect to the Assets due by the Acquired Entity or Contributor that remains
unresolved, or if not paid, are contesting such Burdens in good faith in the
ordinary course.

 

4.13       Imbalances. To Contributor’s Knowledge, Schedule 4.13 sets forth all
material Imbalances associated with the Assets as of the applicable date set
forth on such schedule.

 

4.14       Current Commitments. Schedule 4.14 sets forth, as of the Execution
Date, each authority for expenditures for an amount greater than $100,000 (net
to Contributor’s (or after the Assignment, the Acquired Entity’s) interest)
(collectively, the “AFEs”) relating to the Assets to drill or rework wells or
for other capital expenditures for which all of the activities anticipated in
such AFEs or commitments have not been completed by the Execution Date.

 

4.15       Taxes.

 

(a)          All material Asset Taxes that have become due and payable have been
paid in full, and all material Tax Returns with respect to Asset Taxes required
to be filed have been duly and timely filed.

 

(b)          There are no liens on any of the Assets attributable to Taxes other
than statutory liens for Taxes that are not yet due and payable.

 

 14 

 

 

(c)          No audit, litigation, or other proceeding with respect to Asset
Taxes has been commenced or is presently pending, and neither Contributor nor
the Acquired Entity has received written notice of any pending material claim
against it (which remains outstanding) from any applicable Governmental
Authority for assessment of Asset Taxes and, to the Knowledge of Contributor, no
such claim has been threatened.

 

(d)          None of the Assets is subject to any tax partnership agreement or
is otherwise treated, or required to be treated, as held in an arrangement
requiring a partnership income Tax Return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Code.

 

(e)          The Acquired Entity is, and at all times since its formation has
been, classified as an entity disregarded as separate from Contributor for U.S.
federal income tax purposes as described in Treasury Regulation §
301.7701-3(b)(1)(ii).

 

4.16       Brokers’ Fees. Except as set forth on Schedule 4.16, no broker,
investment banker, or other Person is entitled to any broker’s, finder’s, or
other similar fee or commission in connection with the transactions contemplated
by this Agreement or the Asset Assignment based upon arrangements made by or on
behalf of Contributor or the Acquired Entity for which Company or any of its
Affiliates shall have any responsibility.

 

4.17       Environmental Laws. Except as set forth on Schedule 4.17:

 

(a)          To Contributor’s Knowledge: (i) the Assets are and, during the
Acquired Entity’s and Contributor’s period of ownership, have been in compliance
with Environmental Laws in all material respects; and (ii) there has been no
material release into the environment of Hazardous Substances on or from the
Assets for which remedial or corrective action is required pursuant to
Environmental Laws or material Liabilities may be incurred;

 

(b)          As of the Execution Date, neither the Acquired Entity nor
Contributor (i) has received from any Governmental Authority any written notice
of material violation of, alleged violation of or non-compliance with, any
Environmental Law pertaining to the Assets other than notices with respect to
matters that have been resolved to the satisfaction of any relevant Governmental
Authority and for which the Acquired Entity and Contributor have no further
material obligations outstanding, and (ii) is not subject to any outstanding
“administrative order,” “consent order,” or other Governmental Authority
agreement, order, or decree with respect to the ownership of the Assets imposing
material ongoing obligations pursuant to Environmental Laws; and

 

(c)          Prior to the Execution Date, copies of all final written reports of
environmental site assessments and/or compliance audits that have been prepared
by a Third Party on behalf of Contributor or that are in Contributor’s
possession or control and that identify or address any material Environmental
Defect affecting the Assets have been made available for inspection by Company.

 

 15 

 

 

4.18       Payments for Production. Contributor (and after the Assignment, the
Acquired Entity) is not obligated under any contract or agreement containing a
take-or-pay, advance payment, prepayment or similar provision, or under any
gathering, transmission, or any other contract or agreement, with respect to any
of the Assets to sell, gather, deliver, process, or transport any Hydrocarbons
after the Effective Time without then or thereafter receiving full payment
therefor other than obligations arising from (a) Burdens, (b) gas balancing
arrangements, and (c) non-consent provisions in the Material Contracts.

 

4.19       Payout Status. Schedule 4.19 sets forth the “payout” balance, as of
the dates set forth on such Schedule, for each Asset subject to a reversion or
other adjustment at some level of cost recovery or payout (or passage of time or
other event other than termination of a Lease by its terms).

 

4.20       Governmental Authorizations. Except as disclosed on Schedule 4.20, to
Contributor’s Knowledge, the applicable Third Party operator is maintaining, and
for the twenty-four (24) month prior period has maintained, all material
federal, state and local governmental licenses, permits, franchises, orders,
exemptions, variances, waivers, authorizations, certificates, consents, rights,
privileges, and applications therefor that are presently necessary or required
for the operation of the Assets as currently operated.

 

4.21       Leases; Surface Rights.

 

(a)          Except as set forth on Schedule 4.21(a), within the twenty-four
(24) month prior period, neither the Acquired Entity nor Contributor has
received written notice from any Person of any material default under any Lease
or Surface Right by the Acquired Entity or Contributor or any other Person that
is a party to such Lease or Surface Right, in each case, that remains
unresolved. None of the Acquired Entity, Contributor nor any of their respective
Affiliates has received from any other party to a Lease or Surface Right any
notice in writing of termination or intention to terminate any Lease or Surface
Right.

 

(b)          None of the Leases is subject to a drilling commitment, continuous
drilling obligation or condition, or other obligation or condition to drill a
well or wells, excluding provisions allowing for optional drilling to maintain
the life of a leasehold interest or any part thereof, or depth or tract covered
thereby.

 

(c)          To Contributor’s Knowledge, Schedule 4.21(c) sets forth those
Leases that are being maintained in full force and effect by the payment of
shut-in royalties or similar payments in lieu of operations or production.

 

4.22       Wells.

 

(a)          There is no Well included in the Assets drilled by Contributor, the
Acquired Entity or any of their Affiliates that has been drilled and completed
in a manner that is not within the limits permitted by all applicable Laws,
Leases or other instruments governing the Assets, contracts and pooling or unit
agreements.

 

(b)          Except as described on Schedule 4.22(b), other than wells that have
been permanently plugged and abandoned in accordance with all applicable Laws,
to Contributor’s Knowledge, as of the Execution Date, there are no shut in or
otherwise inactive wells that are located on lands burdened by the Leases or on
lands pooled or unitized therewith.

 

 16 

 

 

4.23       Ownership of Assets. Except for (i) the Excluded Assets and/or (ii)
those interests described on Exhibit F, as of the Execution Date, no Affiliate
of Contributor or the Acquired Entity owns any interests burdening the Assets or
that, if owned by Contributor or the Acquired Entity, would constitute an Asset.

 

4.24       Completeness of the Assets. Except for the Excluded Assets, as of
Closing (a) the Assets include all of the properties and assets used or held for
use by Contributor or its Affiliates in connection with the exploration,
development, production, gathering, and transportation of Hydrocarbons from the
Assets, and (b) neither Contributor nor any Affiliate of Contributor owns an
interest in any of the Leases or the Wells.

 

4.25       Insurance. Contributor currently maintains, and has maintained since
the Effective Time, the insurance coverages set forth on Schedule 4.25 with
respect to the Assets. To Contributor’s Knowledge, such insurance coverage is in
full force and effect.

 

4.26       Credit Support. Schedule 4.26 lists all bonds, letters of credit,
guarantees, and other credit support posted or entered into by Contributor or
Contributor’s Affiliates with Governmental Authorities or any other Person with
respect to the ownership of the Assets and that remains in effect (the “Credit
Support”).

 

4.27       Indebtedness. Except as set forth on Schedule 4.27, there is no
Indebtedness secured by the Assets. The Acquired Entity has no Indebtedness.

 

4.28       Securities Laws. Contributor is an “accredited investor” as such term
is defined in Regulation D of the Securities Act, and Contributor is acquiring
the Stock Consideration for its own account, with the present intention of
holding such Stock Consideration for investment purposes and not with a view to,
or for sale in connection with, any distribution thereof within the meaning of
the Securities Act and any other Law pertaining to the distribution of
securities. Contributor has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the PubCo Class A Common Stock to be acquired hereby. Contributor
acknowledges that the PubCo Class A Common Stock to be acquired hereby has not
been registered under federal and state securities laws and that the PubCo Class
A Common Stock to be acquired hereby may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is registered under
applicable federal and state securities laws or is made pursuant to an exemption
from registration under any federal or state securities laws, in each case in
accordance with Section 6.4.

 

4.29       Acquired Entity. The Acquired Entity has not engaged in any activity,
other than such actions in connection with (a) its organization and (b) the
transactions contemplated by the Asset Assignment, and the Acquired Entity has
assumed or incurred no Liabilities other than Liabilities assumed in connection
with the Asset Assignment.

 

 17 

 

 

4.30       No Other Representations and Warranties. Except for the
representations and warranties contained in Article V, neither PubCo, nor any of
its Affiliates or representatives, nor any other Person has made or is making,
and Contributor has not relied upon, any other representation or warranty of any
kind or nature whatsoever, oral or written, express or implied, with respect to
PubCo, Company, this Agreement, the other Transaction Documents or the
transactions contemplated hereby or thereby. Except for the representations and
warranties contained in Article V, Contributor disclaims, on its own behalf and
on behalf of its Affiliates, any other representations or warranties of PubCo or
Company, whether made by PubCo, Company, any of their Affiliates or
representatives or any other Person, with respect to PubCo, Company, this
Agreement, the other Transaction Documents or the transactions contemplated
hereby or thereby or any reliance thereon, and neither PubCo nor Company shall
be subject to any liability arising from any such representation or warranty or
the failure to disclose to Contributor any information or material relating to,
or in connection with, PubCo, Company, this Agreement, the other Transaction
Documents or the transactions contemplated hereby and thereby. Contributor has
made, or arranged for other to make, or has been afforded the opportunity to
make, and has relied exclusively upon, its own independent investigation,
analysis and evaluation of PubCo and Company.

 

Article V
REPRESENTATIONS AND WARRANTIES OF COMPANY AND PUBCO

 

Except as disclosed in the PubCo SEC Documents filed with the SEC prior to the
Closing Date (to the extent the qualifying nature of such disclosure is readily
apparent from the content of such PubCo SEC Documents) and excluding disclosures
referred to in “Forward-Looking Statements,” “Risk Factors,” and any other
disclosures therein to the extent they are related to forward-looking
statements, PubCo and Company jointly and severally represent and warrant to
Contributor the following as of the Execution Date and as of the Closing Date:

 

5.1         Organization, Existence, and Qualification. Each of PubCo and
Company is an entity duly formed, validly existing, and in good standing under
the Laws of the State of Delaware and has all requisite entity power and
authority to own and operate its property and to carry on its business as now
conducted. Each of PubCo and Company is duly licensed or qualified to do
business as a foreign entity in all jurisdictions in which (a) the Assets are
located and (b) it carries on business or owns assets and such qualification is
required by Law except in the case of this clause (b) where the failure to be so
qualified would not have a PubCo Material Adverse Effect.

 

5.2         Authority, Approval, and Enforceability. Each of PubCo and Company
has full entity power and authority to enter into and perform this Agreement,
the Transaction Documents to which it is a party, and the transactions
contemplated herein and therein. The execution, delivery, and performance by
PubCo and Company of this Agreement and the Transaction Documents has been duly
and validly authorized and approved by all necessary entity action on the part
of PubCo and Company. This Agreement is, and the Transaction Documents to which
PubCo or Company is a party when executed and delivered by PubCo or Company, as
applicable, will be, the valid and binding obligations of PubCo or Company, as
applicable, and enforceable against PubCo or Company, as applicable, in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium, and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

 

 18 

 

 

5.3         No Conflicts. The execution, delivery, and performance by PubCo and
Company of this Agreement, the Transaction Documents, and the consummation of
the transactions contemplated herein and therein will not (a) conflict with or
result in a breach of any provisions of the Organizational Documents of PubCo or
Company, (b) result in a default or the creation of any Encumbrance or give rise
to any right of termination, cancellation, or acceleration under any of the
terms, conditions, or provisions of any note, bond, mortgage, indenture,
license, or other agreement to which PubCo or Company is a party or by which
PubCo or Company or any of their property may be bound, (c) violate any
judgment, order, ruling, regulation, or decree applicable to PubCo or Company as
a party in interest, or (d) assuming the consents and approvals referred to in
Section 5.4 have been obtained or made, violate any Law applicable to PubCo or
Company or any of its property, except in the case of clauses (b), (c), and (d)
where such default, Encumbrance, termination, cancellation, acceleration, or
violation would not have a material adverse effect upon the ability of PubCo or
Company to consummate the transactions contemplated by this Agreement and the
Transaction Documents or perform its obligations hereunder and thereunder (a
“PubCo Material Adverse Effect”).

 

5.4         Consents. There are no consents or approvals (including from Third
Parties) that either PubCo or Company is required to obtain in connection with
the consummation of the transactions contemplated by this Agreement, except for
(a) the filing with the SEC of such reports under the Exchange Act, and such
other compliance with the Exchange Act and the rules and regulations thereunder
as may be required in connection with this Agreement and the transactions
contemplated hereby; and (b) any such consent, approval, order, authorization,
registration, filing or permit that the failure to obtain or would not have a
PubCo Material Adverse Effect.

 

5.5         Capital Structure.

 

(a)          The authorized capital stock of PubCo consists of (i) 1,000,000
shares of preferred stock, par value $0.0001 per share (“PubCo Preferred
Stock”), (ii) 1,300,000,000 shares of PubCo Class A Common Stock, and (iii)
225,000,000 shares of PubCo Class B Common Stock. (A) No shares of PubCo
Preferred Stock are issued and outstanding; (B) 148,540,024 shares of PubCo
Class A Common Stock are issued and outstanding; (C) 83,939,434 shares of PubCo
Class B Common Stock are issued and outstanding; and (D) 21,666,666.6667
redeemable purchase warrants and 10,000,000 private placement warrants are
outstanding. All outstanding membership interests of Company’s Subsidiaries are
owned indirectly or directly by PubCo free and clear of all Encumbrances.

 

(b)          No Voting Debt of PubCo is issued and outstanding or authorized for
issuance. Except for its equity interest in Company, PubCo does not own directly
any equity interests or other interests or investments (whether equity or debt)
in any Person. Except for its equity interest in Magnolia Oil & Gas Intermediate
LLC, a Delaware limited liability company, Magnolia Oil & Operating LLC, a
Delaware limited liability company, and Magnolia Oil & Gas Finance Corp, a
Delaware corporation, Company has no Subsidiaries and does not own, directly or
indirectly, any equity interests or other interests or investments (whether
equity or debt) in any Person. Except as set forth in this Section 5.5 or on
Schedule 5.5(b), there are no: (i) securities of PubCo convertible into or
exchangeable or exercisable for shares of PubCo Preferred Stock, shares of PubCo
Class A Common Stock, Voting Debt or other voting securities of PubCo, or (ii)
options, warrants, calls, rights (including preemptive rights), puts,
commitments or agreements to which PubCo is a party or by which it is bound in
any case obligating PubCo to issue, deliver, sell, purchase, redeem or acquire,
or cause to be issued, delivered, sold, purchased, redeemed or acquired,
additional shares of capital stock or any Voting Debt or other voting securities
of PubCo, or obligating PubCo, to grant, extend or enter into any such option,
warrant, call, right, commitment or agreement. Other than that certain
Stockholder Agreement, dated July 31, 2018, by and among PubCo and the
stockholders party thereto, there are not any stockholder agreements, voting
trusts or other agreements or understandings to which PubCo is a party or by
which any such party is bound relating to the voting of any their respective
equity interests.

 

 19 

 

 

5.6         SEC Documents.

 

(a)          PubCo has made available (including via the EDGAR system) to
Contributor a true, correct and complete copy of each form, report, statement,
schedule, prospectus, proxy, registration statement and other document filed by
PubCo with the SEC since its initial registration of the shares of PubCo Class A
Common Stock (the “PubCo SEC Documents”) and prior to the Closing Date. Each of
the PubCo SEC Documents has been timely filed and, as of their respective dates,
each of the PubCo SEC Documents, as amended, complied as to form in all material
respects with the applicable requirements of the Securities Act of 1933 (the
“Securities Act”), or the Exchange Act or any other applicable Law, as the case
may be, and the rules and regulations of the SEC thereunder, in each case, to
the extent applicable to such PubCo SEC Documents, and none of the PubCo SEC
Documents contained, when filed or, if amended prior to the Closing Date, as of
the date of such amendment with respect to those disclosures that are amended,
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. There are
no material outstanding or unresolved comments in comment letters from the SEC
staff with respect to any of the PubCo SEC Documents. To the Knowledge of PubCo,
(A) none of the PubCo SEC Documents is the subject of ongoing SEC review or
outstanding SEC comment and (B) neither the SEC nor any other Governmental
Authority is conducting any investigation or review of any PubCo SEC Document.

 

(b)          The financial statements of PubCo included in the PubCo SEC
Documents complied, as to form in all material respects with Regulation S-X of
the SEC, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto or,
in the case of the unaudited statements, as permitted by Rule 10-01 of
Regulation S-X of the SEC) and fairly present, and in the case of financial
statements filed following the Closing Date will fairly present, in all material
respects in accordance with applicable requirements of GAAP (subject, in the
case of the unaudited statements, to normal and recurring year-end audit
adjustments) the financial position of PubCo and its consolidated Subsidiaries
as of their respective dates and the results of operations and the cash flows of
PubCo and its consolidated Subsidiaries for the periods presented therein.

 

(c)          There are no liabilities of the PubCo of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
that would be required to be presented on the face of (or in the notes thereto)
an audited balance sheet prepared in accordance with GAAP other than: (i)
liabilities adequately provided for on the consolidated balance sheet of PubCo
for the year ended December 31, 2017 (including the notes thereto); (ii)
liabilities incurred in the ordinary course of business subsequent to December
31, 2017; (iii) liabilities incurred in connection with the Business Combination
(as defined in the PubCo Charter) or disclosed in the PubCo SEC Documents; (iv)
liabilities for fees and expenses incurred in connection with the transactions
contemplated by this Agreement; and (v) liabilities which would not be
reasonably likely to have, individually or in the aggregate, a PubCo Material
Adverse Effect.

 

 20 

 

 

(d)          PubCo and its Subsidiaries have implemented and maintain disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the
Exchange Act), as required by Rule 13a-15 under the Exchange Act. Such
disclosure controls and procedures are designed to ensure that material
information related to PubCo, including its consolidated Subsidiaries, required
to be disclosed by PubCo in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the principal executive officer
and principal financial officer of PubCo to allow timely decisions regarding
required disclosure; and such disclosure controls and procedures are effective
to ensure that information required to be disclosed by PubCo in the reports that
it files or submits under the Exchange Act is recorded, processed, summarized,
and reported within the time periods specified in the SEC’s rules and forms.
PubCo and its Subsidiaries have implemented and maintain a system of internal
control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
under the Exchange Act) designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP.

 

5.7         Listing. The issued and outstanding shares of PubCo Class A Common
Stock are registered pursuant to Section 12(b) of the Exchange Act and are
listed for trading on the NYSE. There is no suit, action, proceeding or
investigation pending or, to the Knowledge of PubCo, threatened against PubCo by
the NYSE or the SEC with respect to any intention by such entity to deregister
the shares of PubCo Class A Common Stock or prohibit or terminate the listing of
shares of PubCo Class A Common Stock on the NYSE.

 

5.8         Bankruptcy. There are no bankruptcy, insolvency, reorganization, or
receivership proceedings pending against, being contemplated by or, to PubCo’s
Knowledge, threatened in writing against PubCo, Company or any Affiliate of
Company. Company is not (and will not be upon consummation of the transactions
contemplated hereby) insolvent.

 

5.9         Litigation. There are no Proceedings pending, or to PubCo’s
Knowledge, threatened in writing against PubCo or Company that would have a
PubCo Material Adverse Effect.

 

 21 

 

 

5.10       Independent Evaluation. EACH OF PUBCO AND COMPANY IS (AND THEIR
ADVISORS ARE) EXPERIENCED AND KNOWLEDGEABLE IN THE EVALUATION, PURCHASE,
OWNERSHIP, AND OPERATION OF OIL AND GAS PROPERTIES AND THE OIL AND GAS BUSINESS
AND AWARE OF THE RISKS OF THAT BUSINESS. EACH OF PUBCO AND COMPANY ACKNOWLEDGES
AND AFFIRMS THAT (A) IN MAKING THE DECISION TO ENTER INTO THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, IT HAS COMPLETED AND RELIED
SOLELY UPON (I) ITS OWN INDEPENDENT INVESTIGATION, VERIFICATION, ANALYSIS, AND
EVALUATION OF THE ASSETS, (II) THE REPRESENTATIONS, WARRANTIES, AND COVENANTS OF
CONTRIBUTOR SET FORTH HEREIN AND IN THE TRANSACTION DOCUMENTS, AND (III) THE
ADVICE OF ITS OWN LEGAL, TAX, ECONOMIC, ENVIRONMENTAL, ENGINEERING, GEOLOGICAL,
AND GEOPHYSICAL ADVISORS AND NOT ON ANY COMMENTS, STATEMENTS, PROJECTIONS, OR
OTHER MATERIALS MADE OR GIVEN BY ANY REPRESENTATIVES, CONSULTANTS, OR ADVISORS
OF CONTRIBUTOR, (B) EXCEPT FOR THE EXPRESS REPRESENTATIONS, WARRANTIES,
COVENANTS AND REMEDIES PROVIDED IN THIS AGREEMENT AND THE TRANSACTION DOCUMENTS,
COMPANY IS ACQUIRING THE ASSETS VIA THE PURCHASE OF THE MEMBERSHIP INTERESTS ON
AN “AS-IS, WHERE-IS” BASIS WITH ALL FAULTS, AND HAS NOT RELIED UPON ANY OTHER
REPRESENTATIONS, WARRANTIES, COVENANTS OR STATEMENTS OF CONTRIBUTOR IN ENTERING
INTO THIS AGREEMENT, AND (C) WITHOUT LIMITING COMPANY’S AND PUBCO’S RIGHTS UNDER
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS, AS OF CLOSING, WILL HAVE SATISFIED
ITSELF THROUGH ITS OWN DUE DILIGENCE AS TO THE ENVIRONMENTAL AND PHYSICAL
CONDITION OF AND CONTRACTUAL ARRANGEMENTS AND OTHER MATTERS AFFECTING THE
ASSETS.

 

5.11       Accredited Investor. Company is an “accredited investor,” as such
term is defined in Regulation D of the Securities Act and will acquire the
Membership Interests for its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act and the rules and
regulations thereunder, any state blue sky Laws or any other securities Laws.

 

5.12       Qualification as Operator. Company (or its designee) (a) is qualified
to own and assume operatorship of the Assets in all jurisdictions where the
Assets are located, (b) possesses or otherwise maintains lease bonds, area wide
bonds, or any other surety bonds as may be required by, and in accordance with,
such applicable Laws governing the ownership and operation of the Assets, and
(c) has filed any and all required reports necessary for such ownership and/or
operation with all Governmental Authorities having jurisdiction over such
ownership and/or operation.

 

5.13       Brokers’ Fees. No broker, investment banker or other Person is
entitled to any broker’s, finder’s, or other similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Company or PubCo for which Contributor or
its Affiliates shall have any responsibility.

 

Article VI
CERTAIN AGREEMENTS

 

6.1         Conduct of Business.

 

(a)          Except (w) as set forth on Schedule 6.1, (x) for the operations
covered by the AFEs and other capital commitments described on Schedule 4.14,
(y) for actions taken in connection with emergency situations or as required by
Law or a Governmental Authority, and (z) as expressly contemplated by this
Agreement or as expressly consented to in writing by Company (which consent
shall not be unreasonably delayed, withheld or conditioned), Contributor shall
(and from and after the Assignment, shall cause the Acquired Entity to), from
and after the Execution Date until Closing:

 

 22 

 

 

(i)          own and maintain the Assets as a reasonable prudent owner of oil
and gas properties similar to the Assets located in the region where the
Designated Area is located, in material compliance with all applicable Laws and
otherwise in a regular and ordinary manner consistent with Contributor’s past
practices;

 

(ii)         maintain the books of account and Records relating to the Assets in
a regular and ordinary manner consistent with Contributor’s past practices;

 

(iii)        not propose an operation any operation reasonably expected to cost
Contributor (or after the Assignment, the Acquired Entity) in excess of $100,000
(net to Contributor’s (or after the Assignment, the Acquired Entity’s)
interest);

 

(iv)        not elect to participate in or non-consent any operation proposed by
a Third Party that is reasonably expected to cost Contributor (or after the
Assignment, the Acquired Entity) in excess of $100,000 (net to Contributor’s (or
after the Assignment, the Acquired Entity’s) interest); provided that
Contributor may (or after the Assignment, permit the Acquired Entity to)
non-consent an operation if Company fails to provide its consent to participate
in such operation within five (5) Business Days of receiving a written request
for such consent;

 

(v)         not enter into an Applicable Contract that, if entered into on or
prior to the Execution Date, would be required to be listed on Schedule 4.9(a),
or materially amend or change the terms of any Material Contract, any Applicable
Contract entered into after the Execution Date in accordance with this Section
6.1(a), or any Lease;

 

(vi)        (A) not transfer, sell, mortgage, or pledge any portion of the
Assets other than (1) the sale or disposal of Hydrocarbons in the ordinary
course of business, and (2) items constituting Permitted Encumbrances or (B)
purchase or acquire any assets or properties that will constitute Assets under
this Agreement or for which the costs and expenses associated therewith would be
Property Expenses for which Company will be responsible other than (1) purchases
of equipment, machinery or other personal property in the ordinary course of
business and (2) acquisitions of any new Leases in the ordinary course of
business up to an aggregate amount not to exceed $1,000,000 (net to
Contributor’s (or after the Assignment, the Acquired Entity’s) interest);

 

(vii)       maintain all permits with and approvals from Governmental
Authorities necessary for the ownership of the Assets as currently owned;

 

(viii)      provide Company with copies of any and all material correspondence
received from any Governmental Authority with respect to the Assets within two
(2) Business Days after Contributor obtains Knowledge of the receipt thereof;

 

 23 

 

 

(ix)         use commercially reasonable efforts to maintain its existing
insurance policies relating to the Assets in such amounts and with such
deductibles as are currently maintained by Contributor;

 

(x)          not settle or compromise any Proceeding relating to the Assets,
other than settlements or compromises of Retained Obligations or Specified
Obligations or other matters for which Contributor is solely liable for under
the terms of this Agreement; and

 

(xi)         not commit to do any of the foregoing in clauses (iv), (v), or
(ix).

 

(b)          Company acknowledges Contributor owns undivided interests in
certain of the properties comprising the Assets, and Company agrees that the
acts or omissions of the other Working Interest owners or operators who are not
Contributor or an Affiliate of Contributor shall not constitute a breach of the
provisions of this Section 6.1, and no action required by a vote of Working
Interest owners shall constitute such a breach so long as Contributor has voted
its interest in a manner that complies with the provisions of this Section 6.1.

 

(c)          Except with respect to any amendment of the budget contained in
Schedule 6.1, Company’s approval of any action restricted by this Section 6.1
shall be considered granted seventy-two (72) hours (unless a shorter time is
reasonably required by the circumstances and such shorter time is specified in
Contributor’s notice) after Contributor’s notice to Company requesting such
consent unless Company notifies Contributor to the contrary during that period.

 

6.2         Credit Support. Each of PubCo and Company acknowledges that none of
the Credit Support listed on Schedule 4.26 is transferable to Company (or its
designee). Each of PubCo and Company shall use commercially reasonable efforts
to obtain or cause to be obtained in the name of Company (or its designee) and
effective as of the Closing Date replacements for each such Credit Support set
forth in Schedule 4.26 to the extent such replacements are necessary to permit
the cancellation or release of such Credit Support. In the event that any
counterparty to any such Credit Support does not release Contributor and its
Affiliates, then, from and after the Closing, PubCo and Company shall indemnify
Contributor and its Affiliates against all amounts incurred by Contributor or
its Affiliates from and after the Closing under such Credit Support (and all
costs incurred in connection with maintaining such Credit Support from and after
the Closing) if applicable to Assets acquired by Company (or its designee).

 

6.3         Record Retention. Each of PubCo and Company shall and shall cause
their respective successors and assigns to, for at least a period of seven (7)
years following Closing, (a) retain the Records, (b) provide Contributor and its
Affiliates and its and their officers, employees, and representatives with
access to the Records during normal business hours for review and copying at
Contributor’s expense for Tax and accounting purposes, and (c) provide
Contributor and its Affiliates and its and their officers, employees, and
representatives with access, during normal business hours, to materials in
Company’s possession or control relating to any Third Party Claim made under
Section 11.2 for review and copying at Contributor’s expense. At the end of such
seven (7) year period and prior to destroying any of the Records, PubCo and
Company shall notify Contributor in advance of any such destruction and provide
Contributor an opportunity to copy such Records at Contributor’s sole cost and
expense.

 

 24 

 

 

6.4         Lock-Up. Contributor hereby agrees that during the period beginning
on the Closing Date and ending on the date that is one hundred twenty (120) days
from the Closing Date, Contributor will not, without the prior written consent
of PubCo, (i) directly or indirectly, offer, pledge (other than as required
under Contributor’s credit facilities and debt instruments), sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of any shares of PubCo Class A Common Stock, PubCo Class B Common Stock
or any membership interests in Company or any securities convertible into or
exercisable or exchangeable for PubCo Class A Common Stock, PubCo Class B Common
Stock or any membership interests in Company, whether now owned or hereafter
acquired by Contributor or with respect to which Contributor has or hereafter
acquires the power of disposition (collectively, the “Lock-Up Securities”), (ii)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of the Lock-Up Securities, whether any such swap or transaction is to be settled
by delivery of PubCo Class A Common Stock, PubCo Class B Common Stock, any
membership interests in Company or other securities, in cash or otherwise, or
(iii) distribute Lock-Up Securities to any Person, including affiliates,
members, managers, limited or general partners, stockholders or other
equityholders of Contributor. In addition to the foregoing, Contributor also
hereby agrees that at no time shall it distribute, as a dividend or otherwise,
PubCo Class A Common Stock received as Stock Consideration to the members,
partners, stockholders or other equityholders of Contributor.

 

6.5         Registration Rights. (a)          Within ninety (90) calendar days
after Closing (the “Filing Date”), PubCo will file with the SEC (at PubCo’s sole
cost and expense) a registration statement registering the resale of the Stock
Consideration (the “Registration Statement”), and PubCo shall use its
commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof, but no later than the
180th calendar day following the Closing (the “Effectiveness Date”); provided,
however, PubCo’s obligations to include Stock Consideration in the Registration
Statement are contingent upon Contributor furnishing in writing to PubCo such
information regarding Contributor, the securities of PubCo held by Contributor
and the intended method of disposition of the Stock Consideration as shall be
reasonably requested by PubCo to effect the registration of the Stock
Consideration, and Contributor shall execute such documents in connection with
such registration as PubCo may reasonably request that are customary of a
selling stockholder in similar situations, including providing that PubCo shall
be entitled to postpone and suspend the effectiveness or use of the Registration
Statement during any customary blackout or similar period or as permitted
hereunder. For purposes of clarification, any failure by PubCo to file the
Registration Statement by the Filing Date or to effect such Registration
Statement by the Effectiveness Date shall not otherwise relieve PubCo of its
obligations to file or effect the Registration Statement as set forth above in
this Section 6.5.

 

(b)          In the case of the registration, qualification, exemption or
compliance effected by PubCo pursuant to this Agreement, PubCo shall, upon
reasonable request, inform Contributor as to the status of such registration,
qualification, exemption and compliance. At its expense PubCo shall:

 

 25 

 

 

(i)          except for such times as PubCo is permitted hereunder to suspend
the use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which PubCo
determines to obtain, continuously effective with respect to Contributor, and to
keep the applicable Registration Statement or any subsequent shelf registration
statement free of any material misstatements or omissions, until the earlier of
the following: (x) Contributor ceases to hold any Stock Consideration or (y) the
date all Stock Consideration held by Contributor may be sold without restriction
under Rule 144, including any volume and manner of sale restrictions which may
be applicable to affiliates under Rule 144, and (iii) two (2) years from the
Effectiveness Date of the Registration Statement. The period of time during
which the Issuer is required hereunder to keep a Registration Statement
effective is referred to herein as the “Registration Period”;

 

(ii)           advise Contributor within five (5) Business Days:

 

(1)         when a Registration Statement or any amendment thereto has been
filed with the SEC and when such Registration Statement or any post-effective
amendment thereto has become effective;

 

(2)         of any request by the SEC for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

(3)         of the issuance by SEC of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

(4)         of the receipt by PubCo of any notification with respect to the
suspension of the qualification of the Stock Consideration included therein for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

 

(5)         subject to the provisions in this Agreement, of the occurrence of
any event that requires the making of any changes in any Registration Statement
or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading;

 

Notwithstanding anything to the contrary set forth herein, PubCo shall not, when
so advising Contributor of such events, provide Contributor with any material,
nonpublic information regarding PubCo other than to the extent that providing
notice to Contributor of the occurrence of the events listed in (1) through (5)
above constitutes material, nonpublic information regarding PubCo;

 

 26 

 

 

(iii)        use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

(iv)        upon the occurrence of any event contemplated above, except for such
times as PubCo is permitted hereunder to suspend, and has suspended, the use of
a prospectus forming part of a Registration Statement, PubCo shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Stock Consideration included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(v)         use its commercially reasonable efforts to cause all Stock
Consideration to be listed on each securities exchange or market, if any, on
which the Class A Shares issued by PubCo have been listed; and

 

(vi)        use its commercially reasonable efforts to take all other steps
necessary to effect the registration of the Stock Consideration contemplated
hereby and to enable Contributor to sell the Stock Consideration under Rule 144.

 

(c)          Notwithstanding anything to the contrary in this Agreement, PubCo
shall be entitled to delay or postpone the effectiveness of the Registration
Statement, and from time to time to require Contributor not to sell under the
Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by PubCo or its subsidiaries is
pending or an event has occurred, which negotiation, consummation or event
PubCo’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by PubCo in the Registration
Statement of material information that PubCo has a bona fide business purpose
for keeping confidential and the non-disclosure of which in the Registration
Statement would be expected, in the reasonable determination of PubCo’s board of
directors, upon the advice of legal counsel, to cause the Registration Statement
to fail to comply with applicable disclosure requirements (each such
circumstance, a “Suspension Event”); provided, however, that PubCo may not delay
or suspend the Registration Statement on more than two occasions or for more
than sixty (60) consecutive calendar days, or more than ninety (90) total
calendar days, in each case during any twelve-month period. Upon receipt of any
written notice from PubCo of the happening of any Suspension Event during the
period that the Registration Statement is effective or if as a result of a
Suspension Event the Registration Statement or related prospectus contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made (in the case of the prospectus) not
misleading, Contributor agrees that (i) it will immediately discontinue offers
and sales of the Stock Consideration under the Registration Statement
(excluding, for the avoidance of doubt, sales conducted pursuant to Rule 144)
until Contributor receives copies of a supplemental or amended prospectus (which
PubCo agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Issuer that
it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in such written notice delivered by
PubCo unless otherwise required by law or subpoena. If so directed by PubCo,
Contributor will deliver to PubCo or, in Contributor’s sole discretion destroy,
all copies of the prospectus covering the Stock Consideration in Contributor’s
possession; provided, however, that this obligation to deliver or destroy all
copies of the prospectus covering the Stock Consideration shall not apply (i) to
the extent Contributor is required to retain a copy of such prospectus (a) in
order to comply with applicable legal, regulatory, self-regulatory or
professional requirements or (b) in accordance with a bona fide pre-existing
document retention policy or (ii) to copies stored electronically on archival
servers as a result of automatic data back-up.

 

 27 

 

 

(d)          Contributor may deliver written notice (an “Opt-Out Notice”) to
PubCo requesting that Contributor not receive notices from PubCo otherwise
required by this Section 6.5; provided, however, that Contributor may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from Contributor (unless subsequently revoked), (i) PubCo shall not
deliver any such notices to Contributor and Contributor shall no longer be
entitled to the rights associated with any such notice and (ii) each time prior
to Contributor’s intended use of an effective Registration Statement,
Contributor will notify PubCo in writing at least two (2) Business Days in
advance of such intended use, and if a notice of a Suspension Event was
previously delivered (or would have been delivered but for the provisions of
this Section 6.5(d) and the related suspension period remains in effect, PubCo
will so notify Contributor, within one (1) Business Day of Contributor’s
notification to PubCo, by delivering to Contributor a copy of such previous
notice of Suspension Event, and thereafter will provide Contributor with the
related notice of the conclusion of such Suspension Event immediately upon its
availability.

 

6.6         NYSE Listing. Prior to the Closing, PubCo has filed a notice of
listing of additional shares with The New York Stock Exchange, Inc. (the “NYSE”)
with respect to the Stock Consideration and will use its reasonable best efforts
to cause such shares of PubCo Class A Common Stock to be listed and admitted to
trading on the NYSE.

 

6.7         Financial Statements. In order to comply with any current or future
financial statement requirements concerning the Assets for inclusion or
incorporation by reference in any registration statement filed with the SEC
under the Securities Act or current or periodic report filed with the SEC
pursuant to the Exchange Act, in each case to the extent the foregoing are to be
filed with the SEC by PubCo, its Affiliates, or their respective successors and
assigns, (collectively, “SEC Filings”):

 

(a)          At PubCo’s request, and for up to two (2) years after the Closing
Date, Contributor shall, and shall cause its Affiliates and its and their
officers and employees to, use commercially reasonable efforts to prepare
financial statements, which may include either full financial statements or
abbreviated statements of revenues and direct operating expenses, relating to
the Assets (“Financial Statements”). The Financial Statements shall be in such
form that such Financial Statements and the notes thereto can be audited (in the
case of annual financial statements) or reviewed (in the case of interim
financial statements) by Contributor’s independent auditor (“Contributor’s
Auditor”), to the extent required to be included in any SEC Filing pursuant to
the Securities Act and the rules set forth in Regulation S-X (including required
supplemental oil and gas disclosures required under Accounting Standard
Codification Topic 932), and the rules and regulations thereunder, or the
Exchange Act and the rules and regulations thereunder, or to be filed with, or
provided to, any other Governmental Authority or pursuant to any other Law or in
connection with any direct or indirect equity investment in, public or private
placement of, or debt financing of, PubCo or its Affiliates. The Parties
understand that such financial statements may cover periods and dates for up to
the most recent three fiscal years of Contributor (or the Assets, as the case
may be) ending prior to the Closing Date, together with any related unaudited
quarterly or interim period financial statements meeting the requirements of
Regulation S-X (and applicable interpretations, comments and policies of the SEC
Staff) as each may be required in connection with any SEC Filing made by PubCo,
its Affiliates, or their respective successors and assigns;

 

 28 

 

 

(b)          If requested by Contributor’s Auditor in connection with the audit
of the Financial Statements or its review of unaudited quarterly or interim
Financial Statements, Contributor shall execute and deliver to Contributor’s
Auditor such representation letters, in form and substance customary for
representation letters provided to external audit firms by management of the
company whose financial statements are the subject of an audit or are the
subject of a review pursuant to Statement of Auditing Standards 100 (Interim
Financial Information), as may be reasonably requested by Contributor’s Auditor,
with respect to the Financial Statements; provided, however, that PubCo shall
provide customary indemnity for any officer of Contributor executing and
delivering such representation letters to Contributor’s Auditor. Contributor
will provide suitable electronic detail in the form of lease operating
statements by property adequately supporting all statements provided; and

 

(c)          Promptly upon PubCo’s written request within two (2) years after
the Closing Date, Contributor shall request Contributor’s Auditor, after
discussing specifications with PubCo and without limited the generality of the
preceding clauses (a) and (b), to (i) perform an audit of the of the Financial
Statements on PubCo’s behalf and to issue its opinion with respect to any such
audited Financial Statements, (ii) provide a review of unaudited quarterly or
interim Financial Statements for periods prior to or including the Closing Date
in accordance with Statement of Auditing Standards 100 (Interim Financial
Information), (iii) provide its written consent for the use of its audit reports
with respect to any audited Financial Statements in any current or future SEC
Filings filed by PubCo and its Affiliates, or their successors or assigns, and
(iv) conduct such other procedures as are reasonably necessary or appropriate
for Contributor’s Auditor to provide the foregoing. Contributor shall reasonably
cooperate with Contributor’s Auditor and PubCo in the completion of such audit
and delivery of the audited Financial Statements and the completion of a review
and any required unaudited quarterly or interim Financial Statements to PubCo,
its Affiliates or their respective successors and assigns. In this regard,
Contributor shall make accounting and field records available to Contributor’s
Auditor and PubCo during reasonable business hours to complete any such audit
and interim period review. To the extent required by Contributor’s Auditor,
Contributor shall provide such reasonable further cooperation, including by
providing such additional management letters of representation, as may be
reasonably requested by Contributor’s Auditor or PubCo, in order for
Contributor’s Auditor to provide any further written consents to the inclusion
or incorporation by reference of any audited Financial Statements in any future
SEC Filings of PubCo, its Affiliates or any of their respective successors and
assigns. PubCo shall bear all fees charged by Contributor’s Auditor and any
other reasonable and documented out-of-pocket costs incurred by Contributor in
connection with the matters contemplated by this Section 6.7.

 

 29 

 

 

(d)          For a period of three years following the Closing Date, Contributor
shall retain, or caused to be retained, all books, records, information and
documents in its or its Affiliates’ possession that would reasonably be expected
to be necessary in connection with the preparation and audit of Financial
Statements with respect to Contributor or the Assets.

 

6.8         Assignment. Prior to the Closing, Contributor shall have undertaken
the actions contemplated by this Section 6.8 (and provide reasonable evidence
thereof to the Company), which actions are collectively referred to as the
“Assignment”):

 

(a)          Contributor shall form the Acquired Entity as a direct,
wholly-owned subsidiary of Contributor and shall qualify the Acquired Entity to
conduct business in the State of Texas and to own the Assets; and

 

(b)          Prior to the Closing, Contributor shall execute, acknowledge and
deliver to the Acquired Entity, and shall have caused the Acquired Entity to
execute, acknowledge and deliver to Contributor, (i) the Asset Assignment, in
sufficient counterparts to facilitate recording in the applicable counties
covering the Assets of Contributor, conveying the Assets of Contributor to the
Acquired Entity and the assumption by the Acquired Entity of the Assumed
Obligations of Contributor relating to the Assets, and (ii) assignments, in
appropriate forms, of federal Leases, state Leases, and Indian Leases included
in the Assets (if any) in sufficient counterparts to facilitate filing with the
applicable Governmental Authority, in each case of the foregoing clauses (i) and
(ii), in form and substance reasonably approved by Company.

 

Article VII
COMPANY’S AND PUBCO’S CONDITIONS TO CLOSING

 

The obligations of Company and PubCo to consummate the transactions provided for
herein are subject, at the option of Company and PubCo, to the fulfillment by
Contributor and Guarantor or waiver, to the extent permitted by applicable Law,
in writing by Company and PubCo, on or prior to Closing of each of the following
conditions:

 

7.1         Representations and Warranties. The representations and warranties
of Contributor (a) set forth in Article IV (other than Section 4.5) shall be
true and correct in all respects (without regard to materiality or Material
Adverse Effect qualifiers) on and as of the Closing, with the same force and
effect as though such representations and warranties had been made or given on
and as of the Closing (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date), except for all breaches, if any, of such representations and warranties
that individually or in the aggregate would not have a Material Adverse Effect,
and (b) set forth in Section 4.5 shall be true and correct in all respects on
and as of the Closing, with the same force and effect as though such
representations and warranties had been made or given on and as of the Closing.
The representations and warranties of Guarantor in Section 11.14(d) shall be
true and correct in all respects on and as of the Closing, with the same force
and effect as though such representations and warranties had been made or given
on and as of the Closing.

 

 30 

 

 

7.2         Performance. Each of Contributor and Guarantor shall have materially
performed or complied with all obligations, agreements, and covenants contained
in this Agreement as to which performance or compliance by Contributor and
Guarantor is required prior to or at the Closing.

 

7.3         No Injunctions. No Governmental Authority shall have enacted,
issued, promulgated, enforced, or entered any statute, rule, regulation,
injunction, or other order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal or otherwise restraining or
prohibiting consummation of such transactions.

 

7.4         Closing Deliverables. Contributor shall have delivered (or be ready,
willing, and able to deliver at Closing) to Company the documents and other
items required to be delivered by Contributor under Section 9.3.

 

Article VIII
CONTRIBUTOR’S CONDITIONS TO CLOSING

 

The obligations of Contributor to consummate the transactions provided for
herein are subject, at the option of Contributor, to the fulfillment by Company
and PubCo or waiver, to the extent permitted by applicable Law, in writing by
Contributor on or prior to Closing of each of the following conditions:

 

8.1         Representations and Warranties. The representations and warranties
of Company and PubCo set forth in Article V shall be true and correct in all
respects (without regard to materiality or material adverse effect qualifiers)
on and as of the Closing, with the same force and effect as though such
representations and warranties had been made or given on and as of the Closing
(other than representations and warranties that refer to a specified date, which
need only be true and correct on and as of such specified date), except for all
breaches, if any, of such representations and warranties that do not have,
individually or in the aggregate, a material adverse effect on the ability of
Company and PubCo to consummate the transactions contemplated hereby.

 

8.2         Performance. Each of Company and PubCo shall have materially
performed or complied with all obligations, agreements, and covenants contained
in this Agreement as to which performance or compliance by Company and PubCo is
required prior to or at the Closing.

 

8.3         No Injunctions. No Governmental Authority shall have enacted,
issued, promulgated, enforced, or entered any statute, rule, regulation,
injunction, or other order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal or otherwise restraining or
prohibiting consummation of such transactions.

 

8.4         Closing Deliverables. Each of Company and PubCo shall have delivered
(or be ready, willing, and able to deliver at Closing) to Contributor the
documents and other items required to be delivered by Company and PubCo under
Section 9.3.

 

 31 

 

 

Article IX
CLOSING

 

9.1         Date of Closing. Subject to the conditions stated in this Agreement,
the sale by Contributor and the purchase by Company of the Membership Interests
pursuant to this Agreement (the “Closing”) shall occur on August 31, 2018, or,
if all conditions in Article VII and Article VIII have not been satisfied or
waived, within five (5) Business Days after all conditions in Article VII and
Article VIII have been satisfied or waived, to the extent permitted by
applicable Law, in writing by the applicable Party (other than those conditions
that by their nature can only be satisfied at the Closing but subject to all
conditions in Article VII and Article VIII having been satisfied or waived, to
the extent permitted by applicable Law, at the Closing), subject to the rights
of the Parties under Article X. The date on which the Closing actually occurs
shall be the “Closing Date.”

 

9.2         Place of Closing. The Closing shall be held at the office of Vinson
& Elkins LLP, counsel to Company, located at 1001 Fannin, Suite 2500, Houston,
Texas 77002, or such other place as mutually agreed upon by the Parties.

 

9.3         Closing Obligations. At Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:

 

(a)          Each of Contributor and Company shall execute and deliver the
Membership Assignment.

 

(b)          Each of Contributor and Company shall execute and deliver the
Preliminary Settlement Statement.

 

(c)          Company shall deliver to Contributor, to the accounts designated in
the Preliminary Settlement Statement by direct wire transfer in immediately
available funds, an amount equal to the cash portion of the Adjusted
Consideration.

 

(d)          Contributor shall deliver, on forms reasonably acceptable to
Company, transfer orders or letters in lieu thereof directing all purchasers of
production to make payment to Company of proceeds attributable to production
from the Assets from and after the Effective Time, for delivery by Company to
the purchasers of production.

 

(e)          Contributor shall deliver the Asset Assignment, duly executed by
Contributor and the Acquired Entity.

 

(f)          Contributor shall execute and deliver a certificate of non-foreign
status that meets the requirements set forth in Treasury Regulation §
1.1445-2(b)(2).

 

(g)          An authorized officer of Contributor shall execute and deliver a
certificate, dated as of the Closing Date, certifying that the conditions set
forth in Section 7.1 and Section 7.2 have been fulfilled and, if applicable, any
exceptions to such conditions that have been waived by Company, to the extent
permitted by applicable Law (the “Contributor’s Certificate”).

 

 32 

 

 

(h)          An authorized officer of PubCo shall execute and deliver a
certificate, dated as of the Closing Date, certifying that the conditions set
forth in Section 8.1 and Section 8.2 have been fulfilled and, if applicable, any
exceptions to such conditions that have been waived by Contributor, to the
extent permitted by applicable Law (the “PubCo’s Certificate”).

 

(i)          Contributor shall deliver executed resignation letters of (or
resolutions removing) all representatives of Contributor serving as officers,
directors, board members or managing members of the Acquired Entity from their
respective positions with the Acquired Entity.

 

(j)          To the extent obtained, Company shall deliver any instruments,
documents or guarantees required by Section 6.1.

 

(k)          Contributor shall deliver releases of all Encumbrances securing
borrowed monies or payment obligations incurred by Contributor or any of its
Affiliates under any Indebtedness that is secured by the Assets, (i)
authorizations to file UCC-3 termination statements releases in all applicable
jurisdictions to evidence the release of all such Encumbrances on the Assets
securing due and payable obligations under any Indebtedness, and (ii) all
instruments and agreements reasonably requested by, and in form and substance
reasonably acceptable to, Company to effect and file of record the release of
all Encumbrances in connection therewith as of the Closing, including with
respect to any Encumbrances that may have been satisfied, released, or
discharged in the Bankruptcy Cases in accordance with the Confirmation Order or
Plan of Reorganization.

 

(l)          Each of Contributor, Company and PubCo shall execute and deliver
any other agreements, instruments, and documents which are required by other
terms of this Agreement (or reasonably requested by the other Party) to be
executed or delivered at Closing.

 

(m)          PubCo shall deliver to Contributor evidence of approval for listing
on the NYSE of the shares of PubCo Class A Common stock to be issued pursuant to
this Agreement.

 

9.4         Records. In addition to the obligations set forth under Section 9.3,
but notwithstanding anything herein to the contrary, no later than fifteen (15)
Business Days after the Execution Date, Contributor shall make available to
Company the Records for pickup from Contributor’s offices during normal business
hours.

 

 33 

 

  



9.5         Subsequent Closings. If, pursuant to Section 10.5(a), Contributor
withholds any Assets from the Assignment due to failure to obtain a Hard
Consent, and thereafter such Hard Consent is obtained within one hundred twenty
(120) days following Closing, then on or before the date for delivery of the
Final Settlement Statement, (x) Contributor shall convey to Company (or its
designee) all such affected Assets (including all associated Assets excluded in
connection with the affected Assets) at a mutually agreed upon time and location
(a “Subsequent Closing”) in a manner consistent with the Assignment and purchase
of membership interests contemplated by this Agreement, and (y) Company shall
pay to Contributor an amount equal to the Allocated Value of such Assets (as
adjusted pursuant to Section 3.2).

 

Article X
DISCLAIMERS; CASUALTY LOSS; CONSENTS

 

10.1       Contributor’s Title.

 

(a)          General Disclaimer of Title Warranties and Representations. Except
for the special warranty of Defensible Title in the Asset Assignment,
Contributor makes no warranty or representation, expressed, implied, statutory,
or otherwise with respect to Contributor’s title to any of the Assets.

 

(b)          Special Warranty of Title. Effective as of the Closing Date until
the expiration of the SWT Survival Period, Contributor has warranted in the
Asset Assignment Defensible Title to the Wells and Leases unto the Acquired
Entity against every Person whomsoever lawfully claims the same or any part
thereof by, through, or under Contributor and any of its Affiliates, but not
otherwise, subject, however, to Permitted Encumbrances.

 

10.2       Disclaimers.

 

(a)          EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE
IN ARTICLE IV, THE ASSET ASSIGNMENT OR CONTRIBUTOR’S CERTIFICATE (i) CONTRIBUTOR
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY, OR IMPLIED, (ii)
CONTRIBUTOR EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR, AND (iii)
COMPANY AND PUBCO ARE NOT RELYING UPON, ANY REPRESENTATION, WARRANTY, STATEMENT,
OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO COMPANY OR ANY OF
ITS AFFILIATES (INCLUDING PUBCO), EMPLOYEES, AGENTS, CONSULTANTS, OR
REPRESENTATIVES (INCLUDING, ANY OPINION, INFORMATION, PROJECTION, OR ADVICE THAT
MAY HAVE BEEN PROVIDED TO COMPANY OR PUBCO BY ANY DIRECTOR, OFFICER, EMPLOYEE,
AGENT, CONSULTANT, REPRESENTATIVE, OR ADVISOR OF CONTRIBUTOR OR ANY OF ITS
AFFILIATES).

 

 34 

 

 

(b)          EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE
IN ARTICLE IV, THE ASSET ASSIGNMENT OR CONTRIBUTOR’S CERTIFICATE, AND WITHOUT
LIMITING THE GENERALITY OF SECTION 10.2(a), CONTRIBUTOR EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY, OR IMPLIED, AS TO (i) TITLE TO
ANY OF THE ASSETS, (ii) THE CONTENTS, CHARACTER, OR NATURE OF ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANT OR ANY ENGINEERING, GEOLOGICAL, GEOPHYSICAL, OR
SEISMIC DATA OR INTERPRETATION OR ANALYSIS RELATING TO THE ASSETS, (iii) THE
QUANTITY, QUALITY, OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (iv)
ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES TO BE GENERATED BY
THE ASSETS, (v) THE PRODUCTION OF OR ABILITY TO PRODUCE HYDROCARBONS FROM THE
ASSETS, (vi) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN,
OR MARKETABILITY OF THE ASSETS, (vii) THE CONTENT, CHARACTER, OR NATURE OF ANY
INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS, OR STATEMENTS PREPARED BY
CONTRIBUTOR OR THIRD PARTIES WITH RESPECT TO THE ASSETS (INCLUDING THE ACCURACY
OR COMPLETENESS THEREOF), (viii) ANY OTHER MATERIALS OR INFORMATION THAT MAY
HAVE BEEN MADE AVAILABLE TO COMPANY OR ITS AFFILIATES (INCLUDING PUBCO) OR ITS
OR THEIR RESPECTIVE EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING
THE ACCURACY OR COMPLETENESS THEREOF) OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO (INCLUDING THE ACCURACY OR COMPLETENESS THEREOF), AND (ix) ANY IMPLIED
OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT. EXCEPT AS
AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE IV, THE
ASSET ASSIGNMENT OR CONTRIBUTOR’S CERTIFICATE, COMPANY AND PUBCO ACKNOWLEDGE AND
AGREE THAT (x) NO CONTRIBUTOR INDEMNIFIED PARTY IS MAKING (AND NO CONTRIBUTOR
INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY OR RESPONSIBILITY FOR) AND (Y) NONE
OF ANY COMPANY INDEMNIFIED PARTY, PUBCO OR THEIR REPRESENTATIVES IS RELYING UPON
ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY, OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A PARTICULAR
PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY OF THE ASSETS,
RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE CONSIDERATION, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT, EXCEPT FOR THE EXPRESS REMEDIES PROVIDED UNDER THIS
AGREEMENT, COMPANY SHALL BE DEEMED TO BE OBTAINING THE ASSETS VIA THE
ACQUISITION OF THE MEMBERSHIP INTERESTS IN THEIR PRESENT STATUS, CONDITION, AND
STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR
UNKNOWN, LATENT, DISCOVERABLE, OR UNDISCOVERABLE), AND THAT COMPANY AND PUBCO
HAVE MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS COMPANY AND PUBCO DEEM
APPROPRIATE.

 

 35 

 

 

(c)          OTHER THAN AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED
OTHERWISE IN SECTION 4.17 OR IN CONTRIBUTOR’S CERTIFICATE (TO THE EXTENT
RELATING TO THE REPRESENTATION IN SECTION 4.17, COMPANY AND PUBCO ACKNOWLEDGE
AND AGREE THAT (i) NO CONTRIBUTOR INDEMNIFIED PARTY IS MAKING (AND NO
CONTRIBUTOR INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY OR RESPONSIBILITY FOR)
AND (ii) NONE OF ANY COMPANY INDEMNIFIED PARTY, PUBCO OR THEIR REPRESENTATIVES
IS RELYING UPON ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT, OR THE PROTECTION OF NATURAL RESOURCES OR THE ENVIRONMENT OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR
OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND, EXCEPT
FOR THE EXPRESS REMEDIES PROVIDED UNDER THIS AGREEMENT, COMPANY SHALL BE DEEMED
TO BE OBTAINING THE ASSETS VIA THE ACQUISITION OF THE MEMBERSHIP INTERESTS “AS
IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION
AND THAT COMPANY AND PUBCO HAVE MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL
INSPECTIONS AS COMPANY AND PUBCO DEEM APPROPRIATE.

 

(d)          EACH PARTY AGREES that, to the extent required by law to be
effective, the disclaimers of certain representations and warranties contained
in this Section 10.2 are “conspicuous” disclaimers for the purpose of any law.

 

10.3       NORM, Asbestos, Wastes, and Other Substances. Company acknowledges
that (a) the Assets have been used for exploration, development, and production
of oil and gas and that there may be petroleum, produced water, wastes, or other
substances or materials located in, on or under the Assets or associated with
the Assets; (b) NORM may affix or attach itself to the inside of wells,
materials, and equipment as scale, or in other forms; (c) the wells, materials,
and equipment located on the Assets or included in the Assets may contain NORM,
asbestos, and other wastes or Hazardous Substances; (d) NORM containing material
and other wastes or Hazardous Substances may have come in contact with various
environmental media, including, water, soils, or sediment; and (e) special
procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media, wastes, asbestos, NORM, and
other Hazardous Substances from the Assets.

 

10.4       Casualty Loss.

 

(a)          Notwithstanding anything herein to the contrary, from and after the
Effective Time, if the Closing occurs, Company shall assume all risk of loss
with respect to production of Hydrocarbons through normal depletion (including
watering out of any well, collapsed casing or sand infiltration of any well) and
the depreciation of Personal Property due to ordinary wear and tear, in each
case, with respect to the Assets, and PubCo and Company shall not assert, and
shall not be entitled to assert, such matters as Casualty Losses, breaches of
this Agreement, or claims for indemnification pursuant to Section 11.2.

 

(b)          If, after the Execution Date but prior to the Closing Date, any
Asset is damaged or destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain (each a “Casualty Loss”), Company
and PubCo shall nevertheless be required to Close. Furthermore:

 

 36 

 

 

(i)          If the reasonable estimated losses to the Assets as a result of all
Casualty Losses that occur between the Execution Date and the Closing is less
than $1,000,000, then at the Closing (x) the Acquired Entity shall assume all
risk and loss associated with such Casualty Losses as an Assumed Obligation (and
Contributor and its Affiliates shall have no Liability for such Casualty
Losses), (y) the Consideration shall not be adjusted downward as a result of
such Casualty Losses and (z) Contributor shall pay to Company all sums paid to
Contributor by Third Parties by reason of any Casualty Losses insofar as with
respect to the Assets and shall assign, transfer, and set over to Company or
subrogate Company to all of Contributor’s right, title, and interest (if any) in
insurance claims, unpaid awards, and other rights, in each case, against Third
Parties arising out of such Casualty Losses insofar as with respect to the
Assets.

 

(ii)         If the reasonable estimated losses to the Assets as a result of all
Casualty Losses that occur between the Execution Date and the Closing equals or
exceeds $1,000,000, then, at or prior to the Closing, Contributor shall elect to
either (x) adjust the Consideration downward by the amount by which the
reasonable estimated losses to the Assets as a result of such Casualty Losses
exceeds $1,000,000 or (y) exclude the affected Asset(s) from the transaction
contemplated hereby and reduce the Consideration by the Allocated Value of such
excluded Assets. In the event this clause (b)(ii) is applicable, Contributor
shall retain all sums paid by Third Parties by reason of such Casualty Losses
and all rights in and to any insurance claims, unpaid awards, and other rights,
in each case, against Third Parties arising out of such Casualty Losses.

 

10.5       Consents to Assign. With respect to each Consent set forth on
Schedule 4.6, Contributor shall, within a reasonable period of time after the
Execution Date, send to the holder of each such Consent a notice in material
compliance with the contractual provisions applicable to such Consent seeking
such holder’s consent to the transactions contemplated hereby, and on forms and
in substance reasonably acceptable to Company. If prior to Closing, either Party
discovers any Consents that are not set forth on Schedule 4.6, such Party shall
promptly provide written notice to the other Party of such Consents, whereupon
Contributor shall promptly thereafter seek consent and comply with such Consents
in accordance with this Section 10.5.

 

 37 

 

 

(a)          If Contributor fail to obtain a Consent prior to Closing and the
failure to obtain such Consent would (i) cause the assignment to the Acquired
Entity of the Assets (or portion thereof affected thereby) and the consummation
of the transactions contemplated hereby to be void or voidable, (ii) give rise
to the right to terminate, or result in the termination of, a Lease or Contract
under the express terms thereof or (iii) be reasonably likely to result in any
material Liabilities that are liquidated in amount to the Acquired Entity or
Company after Closing (a consent satisfying (i), (ii), or (iii), a “Hard
Consent”), then subject to Article IX, (A) the Asset (or portion thereof)
affected by such Hard Consent shall not be conveyed at the Closing (and shall be
withheld from the Assignment contemplated in Section 6.8), (B) (1) in cases in
which such Asset is a Contract, the Contract shall be held by Contributor for
the benefit of Company until the Hard Consent is satisfied or the Contract has
terminated and Company shall pay all amounts due thereunder, perform all
obligations thereunder and indemnify Contributor against any Liabilities
incurred or suffered by Contributor as a consequence of remaining a party to
such Contract until the Hard Consent is satisfied or the Contract has terminated
or (2) in cases in which the Asset subject to such Hard Consent is a Lease or
Well, all other Assets as may be reasonably necessary to effect the exclusion of
the affected Asset due to any uniformity of interest provisions, unit agreements
or other contractual or operational restrictions on the transfer of such
affected Asset shall not be conveyed at the Closing, (C) the Consideration shall
be reduced by the Allocated Value of such Asset (or portion thereof) and
associated Assets excluded from the Assets conveyed at Closing via the purchase
of the Membership Interests as provided in this Section 10.5, and (D)
Contributor and Company shall use commercially reasonable efforts to obtain the
Hard Consent applicable to the transfer of such Asset following the Closing;
provided, however, that no Party shall be required to incur any Liability or pay
any money or provide other consideration to any holder of any such Hard Consent
in order to obtain such Hard Consent. In the event that a Hard Consent (with
respect to an Asset excluded pursuant to this Section 10.5(a)) that was not
obtained prior to Closing is obtained within one hundred twenty (120) days
following Closing, then Contributor and Company shall effect a Closing pursuant
to Section 9.5 (and the other terms and conditions herein) with respect to, and
Contributor shall transfer to Company, the Assets (or interests therein) subject
to such Consent and any associated Assets that were excluded from the Closing as
provided in this Section 10.58, and Company shall pay or provide to Contributor
an amount equal to the aggregate Allocated Values of such Assets (as adjusted
pursuant to Section 3.2).

 

(b)          If Contributor fails to obtain a Consent prior to Closing that is
not a Hard Consent, then the Asset (or portion thereof) subject to such
un-obtained Consent shall nevertheless be assigned by Contributor to the
Acquired Entity as part of the Assets and Company and PubCo shall have no claim
against, and, provided Contributor has complied with its obligation to seek such
Consent as provided in this Section 10.5, Contributor shall have no Liability to
Company or PubCo for, the failure to obtain such Consent.

 

(c)          Prior to Closing, Contributor and Company shall use their
respective commercially reasonable efforts to obtain all Consents; provided,
however, that no Party shall be required to incur any Liability, pay any money
or provide any other consideration to the holders of any Consent in order to
obtain any such Consent. Subject to the foregoing, Company and PubCo agree to
provide Contributor with any information or documentation that may be reasonably
requested by Contributor or the Third Party holder(s) of such Consents in order
to facilitate the process of obtaining such Consents.

 

 38 

 

 

Article XI
ASSUMPTION; INDEMNIFICATION; SURVIVAL

 

11.1       Assumed Obligations; Specified Obligations; Retained Obligations.

 

(a)          Without limiting Company’s rights to indemnity under this
Article XI, from and after Closing, Company, pursuant to its acquisition of the
Membership Interests, assumes and hereby agrees to fulfill, perform, pay, and
discharge (or cause to be fulfilled, performed, paid, and discharged) all
obligations and Liabilities, known or unknown, arising from, based upon, related
to, or associated with the Assets, regardless of whether such obligations or
Liabilities arose prior to, on, or after the Effective Time, including
obligations and Liabilities relating in any manner to the use or ownership of
the Assets, including obligations and Liabilities to (i) furnish makeup gas and
settle Imbalances according to the terms of applicable gas sales, processing,
gathering, or transportation Contracts, (ii) pay Working Interests, Burdens, and
other interest owners’ revenues or proceeds attributable to sales of
Hydrocarbons, including those held in suspense (including those amounts for
which the Consideration was adjusted pursuant to Section 3.2(b)(iv)), (iii) pay
the applicable Governmental Authority any amounts subject to escheat obligations
pursuant to applicable Law, (iv) Decommission the Assets, (v) clean up and
remediate the Assets in accordance with applicable Contracts and Laws, and
(vi) perform all obligations applicable to or imposed on the lessee or owner
under the Leases and the Applicable Contracts, or as required by Law (all of
said obligations and Liabilities, subject to the following exclusions, being
referred to as the “Assumed Obligations”); provided that Company does not assume
any Retained Obligations.

 

(b)          The following obligations and Liabilities related to the Assets are
herein referred to as the “Specified Obligations”: (i) Liabilities arising out
of or related to personal injury or wrongful death resulting from events arising
during Contributor’s or its Affiliates’ ownership of the Assets prior to the
Closing Date; (ii) obligations and Liabilities related to any payment,
nonpayment or mispayment of Burdens prior to the Effective Time; (iii)
Liabilities related to any acts or omissions of gross negligence or willful
misconduct of any Contributor Indemnified Party related to or arising out of the
Contributor Indemnified Parties’ ownership of the Assets prior to the Closing
Date; (iv) any civil or administrative fines or penalties or criminal sanctions
imposed or assessed as a result of any pre-Closing Date violation of Law related
to or arising out of the ownership of the Assets by Contributor or its
Affiliates prior to the Closing Date; and (v) the matters described on
Schedule 4.8 and Schedule 4.17 (the matters in this clause (v), the “Scheduled
Specified Obligations”).

 

(c)          The following obligations and Liabilities related to the Assets are
herein referred to as the “Retained Obligations”: (i) any and all Contributor
Taxes; (ii) Liabilities arising from or relating to the Excluded Assets; (iii)
Liabilities arising from or relating to any Contract or arrangement between
Contributor, on the one hand, and any Affiliate of Contributor, on the other
hand; (iv) Liabilities arising from or relating to any debt obligations of
Contributor or its Affiliates or Hedge Contracts; (v) any ERISA Liabilities; and
(vi) the Bankruptcy Claims and any Liabilities arising from or related to any
failure of Contributor to take any action, or pursue or enforce any right,
remedy or cause of action, to cause the discharge of or prevent the enforcement
or collection of any Bankruptcy Claims.

 

11.2       Indemnities of Contributor. Effective as of Closing, subject to the
limitations set forth in Section 11.4 and Section 11.8 or otherwise in this
Agreement, Contributor shall be responsible for, shall pay on a current basis
and hereby agree to defend, indemnify, and hold harmless PubCo, Company and
their respective Affiliates, and all of its and their respective equity-holders,
partners, members, directors, officers, managers, employees, agents, and
representatives (collectively, “PubCo Indemnified Parties”) from and against any
and all Liabilities suffered or incurred by any PubCo Indemnified Party, whether
or not relating to Third Party Claims or incurred in the defense of any of the
same or in asserting, preserving, or enforcing any of their respective rights
hereunder, arising from or related to:

 

(a)          any breach by Contributor of any of its representations or
warranties contained in Article IV and/or Contributor’s Certificate;

 

 39 

 

 

(b)          any breach by Contributor of any of its covenants or agreements
under this Agreement;

 

(c)          the Specified Obligations; and

 

(d)          the Retained Obligations.

 

11.3       Indemnities of Company. Effective as of Closing, Company and its
successors and assigns shall assume and be responsible for, shall pay on a
current basis, and hereby defends, indemnifies, and holds harmless Contributor
and its Affiliates, and all of their respective equity-holders, partners,
members, directors, officers, managers, employees, agents, and representatives
(collectively, “Contributor Indemnified Parties”) from and against any and all
Liabilities suffered or incurred by any Contributor Indemnified Party, whether
or not relating to Third Party Claims or incurred in the defense of any of the
same or in asserting, preserving or enforcing any of their respective rights
hereunder, arising from or related to:

 

(a)          any breach by Company or PubCo of any of its representations or
warranties contained in Article V and/or PubCo’s Certificate;

 

(b)          any breach by PubCo of any of its covenants or agreements under
this Agreement;

 

(c)          any breach by Company of any of its representations or warranties
contained in Article V;

 

(d)          any breach by Company of any of its covenants or agreements under
this Agreement; or

 

(e)          the Assumed Obligations.

 

11.4       Limitation on Liability.

 

(a)          Contributor shall not have any Liability for any indemnification
under Section 11.2(a) (i) for any individual Liability unless the amount with
respect to such Liability exceeds $100,000 (the “De Minimis Threshold”) and (ii)
until and unless the aggregate amount of all Liabilities under Section 11.2(a)
that exceed the De Minimis Threshold exceeds the Indemnity Deductible, after
which point Contributor shall only be liable for such indemnification to the
extent such Liabilities that exceed the De Minimis Threshold exceed the
Indemnity Deductible; provided that the limitations on Contributor’s Liability
in this Section 11.4(a) shall not apply to Contributor’s Liability for breaches
of its Fundamental Representations, the representations and warranties in
Section 4.15, and the corresponding representations and warranties in
Contributor’s Certificate.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement, Contributor shall not be required to indemnify the PubCo Indemnified
Parties for aggregate Liabilities under Section 11.2(a) in excess of
$27,000,000; provided that the limitations on Contributor’s Liability in this
Section 11.4(b) shall not apply to Contributor’s Liability for breaches of its
Fundamental Representations, the representations and warranties in Section 4.15.

 

 40 

 

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, Contributor’s aggregate Liabilities under this Agreement or otherwise
shall not exceed the Consideration; provided that the limitation on
Contributor’s Liability in this Section 11.4(c) shall not apply to Contributor’s
Liability for any and all Contributor Taxes.

 

(d)          The obligations set forth in Section 11.2 and Section 11.3 shall
not apply to (i) any amount that was taken into account as an adjustment to the
Consideration pursuant to the provisions hereof, (ii) except as otherwise
provided in this Agreement, any Party’s costs and expenses with respect to the
negotiation and consummation of this Agreement and the acquisition and
contribution of the Assets, and (iii) any amount that would result in a double
recovery.

 

(e)          Each Party shall use commercially reasonable efforts to mitigate
any claim that such Party has or may bring for indemnification in connection
with this Agreement or the transactions contemplated hereby.

 

(f)          For purposes of the indemnification obligations in this Article XI
only, in determining the amount of any Liabilities in connection with a breach
of a representation or warranty by Contributor, any materiality, material
adverse effect, or Material Adverse Effect qualifiers in such representations or
warranties shall be disregarded.

 

11.5       Express Negligence. THE DEFENSE, INDEMNIFICATION, HOLD HARMLESS,
RELEASE AND ASSUMED OBLIGATIONS PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL
BE APPLICABLE WHETHER OR NOT THE LIABILITIES IN QUESTION AROSE OR RESULTED
SOLELY OR IN PART FROM THE GROSS, SOLE, ACTIVE, PASSIVE, CONCURRENT, OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF
OR BY ANY INDEMNIFIED PARTY. THE PARTIES ACKNOWLEDGE THAT THIS STATEMENT
COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS “CONSPICUOUS.”

 

 41 

 

 

11.6       Exclusive Remedy.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, the Parties agree that, from and after Closing, Section 6.1, this
Article XI and Section 13.16 contain the Parties’ exclusive remedies against
each other with respect to this Agreement and the transactions contemplated
hereby (whether in contract, tort or otherwise), including breaches of the
representations, warranties, covenants, and agreements of the Parties contained
in this Agreement. Except as specified in Section 6.1, this Article XI and
Section 13.16, effective as of Closing, PubCo, on its own behalf and on behalf
of the PubCo Indemnified Parties, hereby releases, remises, and forever
discharges the Contributor Indemnified Parties from any and all suits, legal or
administrative proceedings, Liabilities, or interest whatsoever, whether in
contract, tort or otherwise, known or unknown, which Company or the PubCo
Indemnified Parties might now or subsequently have, based on, relating to or
arising out of this Agreement, the transactions contemplated hereby, the
ownership, use, or operation of any of the Assets prior to, on, or after Closing
or the condition, quality, status, or nature of any of the Assets prior to, on,
or after Closing, including rights to contribution under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, any
similar Environmental Laws, breaches of statutory or implied warranties,
nuisance or other tort actions, rights to punitive damages, common law rights of
contribution, and rights under insurance maintained by Contributor or any of its
Affiliates. Similarly, except as specified in Section 6.1, this Article XI and
Section 13.16, effective as of Closing, Company, on its own behalf and on behalf
of the PubCo Indemnified Parties, hereby releases, remises, and forever
discharges the Contributor Indemnified Parties from any and all suits, legal or
administrative proceedings, Liabilities, or interest whatsoever, whether in
contract, tort or otherwise, known or unknown, which Company or the PubCo
Indemnified Parties might now or subsequently have, based on, relating to or
arising out of this Agreement, the transactions contemplated hereby, the
ownership, use, or operation of any of the Assets prior to, on, or after Closing
or the condition, quality, status, or nature of any of the Assets prior to, on,
or after Closing, including rights to contribution under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, any
similar Environmental Laws, breaches of statutory or implied warranties,
nuisance or other tort actions, rights to punitive damages, common law rights of
contribution, and rights under insurance maintained by Contributor or any of its
Affiliates.

 

11.7       Indemnification Procedures. All claims for indemnification under
Section 6.1, Section 11.2, and Section 11.3 shall be asserted and resolved as
follows:

 

(a)          In General. For purposes of Section 6.1 and this Article XI, the
term “Indemnifying Party” when used in connection with particular Liabilities
shall mean the Party having an obligation to indemnify any Contributor
Indemnified Party or PubCo Indemnified Party, as applicable, with respect to
such Liabilities pursuant to Section 6.1 or this Article XI, and the term
“Indemnified Party” when used in connection with particular Liabilities shall
mean the Contributor Indemnified Party or PubCo Indemnified Party, as
applicable, having the right to be indemnified with respect to such Liabilities
by Company or Contributor, as applicable, pursuant to Section 6.1 or this
Article XI.

 

(b)          Claims Procedure. To make a claim for indemnification under
Section 6.1, Section 11.2 or Section 11.3, an Indemnified Party shall notify the
Indemnifying Party of its claim under this Section 11.7, including the specific
details of and specific basis under this Agreement for its claim (the “Claim
Notice”). In the event that the claim for indemnification is based upon a claim
by a Third Party against the Indemnified Party (a “Third Party Claim”), the
Indemnified Party shall provide its Claim Notice promptly after the Indemnified
Party has actual knowledge of the Third Party Claim and shall enclose a copy of
all papers (if any) served with respect to the Third Party Claim; provided that
the failure of any Indemnified Party to give notice of a Third Party Claim as
provided in this Section 11.7(b) shall not relieve the Indemnifying Party of its
obligations under Section 6.1, Section 11.2 or Section 11.3 (as applicable)
except to the extent such failure results in insufficient time being available
to permit the Indemnifying Party to effectively defend against the Third Party
Claim or otherwise materially prejudices the Indemnifying Party’s ability to
defend against the Third Party Claim. In the event that the claim for
indemnification is based upon an inaccuracy or breach of a representation,
warranty, covenant or agreement, the Indemnified Party shall provide its Claim
Notice promptly after the Indemnified Party has actual knowledge of such
inaccuracy or breach and shall specify the representation, warranty, covenant or
agreement that was inaccurate or breached.

 

 42 

 

 

(c)          Third Party Claims.

 

(i)          In the case of a claim for indemnification based upon a Third Party
Claim, the Indemnifying Party shall have thirty (30) days after its receipt of
the Claim Notice relating thereto to notify the Indemnified Party whether it
admits or denies its Liability to defend the Indemnified Party against such
Third Party Claim at the sole cost and expense of the Indemnifying Party. The
Indemnified Party is authorized, prior to and during such thirty (30) day period
(or, if earlier, until the Indemnifying Party admits its Liability to defend the
Indemnified Party against such Third Party Claim) to file any motion, answer, or
other pleading that it shall deem necessary or appropriate to protect its
interests or those of the Indemnifying Party and that is not prejudicial to the
Indemnifying Party.

 

(ii)         If the Indemnifying Party admits its Liability to defend the
Indemnified Party against a Third Party Claim, it shall have the right and
obligation to diligently defend, at its sole cost and expense, the Indemnified
Party against such Third Party Claim, and shall have full control of such
defense and proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
in contesting any Third Party Claim which the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, at its own
expense, any defense or settlement of any Third Party Claim controlled by the
Indemnifying Party pursuant to this Section 11.7(c)(ii). An Indemnifying Party
shall not, without the written consent of the Indemnified Party (such consent
not to be unreasonably withheld, conditioned or delayed), (A) settle any Third
Party Claim or consent to the entry of any judgment with respect thereto which
does not include an unconditional written release of the Indemnified Party from
all Liability in respect of such Third Party Claim or(B) settle any Third Party
Claim or consent to the entry of any judgment with respect thereto in any manner
that may materially and adversely affect the Indemnified Party (other than as a
result of money damages covered by the indemnity hereunder).

 

(iii)        If the Indemnifying Party does not admit its Liability against a
Third Party Claim or admits its Liability to defend the Indemnified Party
against a Third Party Claim, but fails to diligently prosecute, indemnify
against or settle the Third Party Claim, then the Indemnified Party shall have
the right to defend against and settle the Third Party Claim at the sole cost
and expense of the Indemnifying Party (if the Indemnifying Party is determined
to have indemnification Liability with respect to such matter), with counsel of
the Indemnified Party’s choosing, subject to the right of the Indemnifying Party
to admit its Liability and assume the defense of the Third Party Claim at any
time prior to settlement or final determination thereof. If the Indemnifying
Party has not yet admitted its Liability to defend the Indemnified Party against
a Third Party Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for ten (10) days following receipt of such notice to (A) admit
in writing its Liability to indemnify the Indemnified Party from and against the
Liability and if Liability is so admitted, either (1) consent to such settlement
or (2) reject, in its reasonable judgment, the proposed settlement or (B) deny
Liability. Any failure by the Indemnifying Party to respond to such notice shall
be deemed to be an election under subsection (B) above.

 

 43 

 

 

(d)          Direct Claims. In the case of a claim for indemnification not based
upon a Third Party Claim, the Indemnifying Party shall have thirty (30) days
after its receipt of the Claim Notice to (i) cure the Liabilities complained of,
(ii) admit its Liability for such Liability, or (iii) dispute the claim for such
Liabilities. If the Indemnifying Party does not notify the Indemnified Party
within such thirty (30) day period that it has cured the Liabilities or that it
disputes the claim for such Liabilities, the Indemnifying Party shall
conclusively be deemed to have denied Liability with respect to such matter.

 

(e)          For the avoidance of doubt, any and all payments required to be
made by the Parties pursuant to this Article XI shall be made in United States
currency by wire transfer of immediately available funds within three (3)
Business Days after the date on which such Party becomes obligated to make such
payment pursuant to this Agreement.

 

11.8       Survival.

 

(a)          Contributor’s Representations and Warranties.

 

(i)          Except as set forth in Section 11.8(a)(ii) and
Section 11.8(a)(iii), Contributor’s representations and warranties in
Article IV, the corresponding representations and warranties in Contributor’s
Certificate and the corresponding indemnity obligations of Contributor under
Section 11.2(a) with respect to all such representations and warranties, shall
survive the Closing and thereafter expire and terminate at 5:00 p.m. Central
time on the date that is twelve (12) months after the Closing Date.

 

(ii)         Contributor’s Fundamental Representations, the corresponding
representations and warranties in Contributor’s Certificate and the
corresponding indemnity obligations of Contributor under Section 11.2(a) with
respect to Contributor’s Fundamental Representations, shall survive the Closing
and thereafter expire and terminate at 5:00 p.m. Central time on the date that
is three (3) years after the Execution Date.

 

(iii)        Contributor’s representations and warranties in Section 4.15, the
corresponding representations and warranties in Contributor’s Certificate and
the corresponding indemnity obligations of Contributor under Section 11.2(a)
with respect to the representations and warranties in Section 4.15, shall
survive the Closing and thereafter expire and terminate at 5:00 p.m. Central
time on the date that is sixty (60) days after expiration of the applicable
statute of limitations.

 

(b)          Contributor’s Covenants. Each of the covenants and performance
obligations of Contributor set forth in this Agreement that are to be complied
with or performed by Contributor at or prior to Closing (other than
Section 13.2) and the corresponding indemnity obligations of Contributor under
Section 11.2(b) with respect to such covenants and obligations, shall survive
the Closing and thereafter expire and terminate at 5:00 p.m. Central time on the
date that is twelve (12) months after the Closing Date. All other covenants and
performance obligations of Contributor set forth in this Agreement and the
corresponding indemnity obligations of Contributor under Section 11.2(b) with
respect to such covenants and obligations shall survive the Closing and remain
in full force and effect until fully performed.

 

 44 

 

 

(c)          Contributor’s Specified Obligations, Retained Obligations. The
Specified Obligations and the corresponding indemnity obligations of Contributor
under Section 11.2(c) with respect to the Specified Obligations shall survive
the Closing and thereafter expire and terminate at 5:00 p.m. Central time on the
date that is twelve (12) months after the Closing Date; provided that (x) the
Scheduled Specified Obligations and the corresponding indemnity obligations of
Contributor under Section 11.2(c) with respect to the Scheduled Specified
Obligations shall survive the Closing until such matters are fully and finally
resolved, and (y) the Specified Obligations under clause (iii) of the definition
thereof and the corresponding indemnity obligations of Contributor under
Section 11.2(c) shall expire and terminate at 5:00 p.m. Central time on the date
that is two (2) years after the Closing Date. The Retained Obligations and the
corresponding indemnity obligations of Contributor under Section 11.2(d) with
respect to the Retained Obligations shall survive the Closing and thereafter
expire and terminate at 5:00 p.m. Central time on the date that is sixty (60)
days after expiration of the applicable statute of limitations.

 

(d)          Company’s and PubCo’s Representations, Warranties, Covenants, and
Other Indemnities. The representations, warranties, covenants and performance
obligations of Company and PubCo in this Agreement and PubCo’s Certificate, and
all covenants, assumptions and indemnities set forth in Section 11.3 shall
survive the Closing and remain in full force and effect indefinitely.

 

(e)          Survival After Claim. Notwithstanding Section 11.8(a),
Section 11.8(b), and Section 11.8(c), if a Claim Notice has been properly
delivered under Section 11.7(b) before the date any representation, warranty,
covenant, indemnity or performance obligation would otherwise expire under such
Sections alleging a right to indemnification or defense for Liabilities arising
out of, relating to, or attributable to the breach of such representation,
warranty, covenant, indemnity, or performance obligation, such representation,
warranty, covenant, indemnity, or performance obligation shall continue to
survive until the claims asserted in such Claim Notice that are based on the
breach of such representation, warranty, covenant, indemnity, or performance
obligation have been fully and finally resolved under Section 11.7.

 

(f)          Knowledge. In no event shall any Party be entitled to
indemnification hereunder with respect to a breach by a Party of any of the
representations, warranties, or covenants made or agreed to by such a Party
hereunder of which such first Party has Knowledge prior to the Execution Date.

 

11.9       Waiver of Right to Rescission. Contributor, Company, and PubCo
acknowledge that, following Closing, the payment of money or equity
consideration, as limited by the terms of this Agreement, shall be adequate
compensation for breach of any representation, warranty, covenant or agreement
contained herein or for any other claim arising in connection with or with
respect to the transactions contemplated by this Agreement. As the payment of
money or equity consideration shall be adequate compensation, following Closing,
Company, PubCo, and Contributor waive any right to rescind this Agreement or any
of the transactions contemplated hereby.

 

 45 

 

 

11.10     Insurance. The amount of any Liabilities for which any of the
Indemnified Parties is entitled to indemnification under this Agreement or in
connection with or with respect to the transactions contemplated by this
Agreement shall be reduced by any corresponding insurance proceeds (net of any
collection costs, and excluding the proceeds of any insurance policy issued or
underwritten by the Indemnified Party or its Affiliates) from insurance policies
carried by such Indemnified Party that are actually realized.

 

11.11     Non-Compensatory Damages. NONE OF THE PUBCO INDEMNIFIED PARTIES AND
ITS AFFILIATES, NOR CONTRIBUTOR INDEMNIFIED PARTIES SHALL BE ENTITLED TO RECOVER
FROM CONTRIBUTOR OR COMPANY, AS APPLICABLE, OR ITS AFFILIATES, ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, REMOTE OR SPECULATIVE DAMAGES
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, CONTRIBUTOR’S CERTIFICATE,
PUBCO’S CERTIFICATE OR THE ASSET ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES TO A
THIRD PARTY, WHICH DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEYS’
FEES INCURRED IN CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES) SHALL NOT BE
EXCLUDED BY THIS PROVISION AS TO RECOVERY HEREUNDER. SUBJECT TO THE PRECEDING
SENTENCE, PUBCO AND COMPANY, ON BEHALF OF PUBCO AND EACH OF THE PUBCO
INDEMNIFIED PARTIES AND CONTRIBUTOR, ON BEHALF OF EACH OF THE CONTRIBUTOR
INDEMNIFIED PARTIES, EACH WAIVE ANY RIGHT TO RECOVER ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE, EXEMPLARY, REMOTE OR SPECULATIVE DAMAGES ARISING IN
CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT, CONTRIBUTOR’S CERTIFICATE,
PUBCO’S CERTIFICATE OR THE ASSET ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

11.12     Disclaimer of Application of Anti-Indemnity Statutes. The Parties
acknowledge and agree that the provisions of any anti-indemnity statute relating
to oilfield services and associated activities shall not be applicable to this
Agreement, Contributor’s Certificate, Company’s Certificates, or the Asset
Assignment or the transactions contemplated hereby or thereby.

 

11.13     Treatment of Payments. Any payments made to any PubCo Indemnified
Party or Contributor Indemnified Parties, as the case may be, pursuant to
Article III, this Article XI or Section 13.2 shall be treated as an adjustment
to the Consideration for U.S. federal and applicable state income Tax purposes
to the extent permitted by applicable Law.

 

11.14     Guarantee.

 

(a)          Guarantor hereby absolutely, irrevocably and unconditionally
guarantees to Company and PubCo the due and punctual performance of all of
Contributor’s obligations under this Agreement (collectively, the “Contributor
Obligations”), including all of Contributor’s indemnification obligations under
this Agreement. Without limiting the generality of the foregoing, this guarantee
is one of payment, not collection, and a separate action or actions may be
brought and prosecuted against Guarantor to enforce this guarantee, irrespective
of whether any action is brought against Contributor or whether Contributor is
joined in any such actions. Guarantor reserves the right to assert defenses
which Contributor may assert against Company or PubCo under this Agreement with
respect to payment or performance of any Contributor Obligation.

 

 46 

 

 

(b)          Notwithstanding anything to the contrary herein, the obligations of
Guarantor hereunder shall not be released or discharged or otherwise affected
by: (i) any dissolution, insolvency, bankruptcy, reorganization or other similar
proceeding affecting Contributor; (ii) any amendment, change, modification or
restatement of this Agreement, in whole or in part; or (iii) the existence of
any claim, set-off or other rights which Guarantor may have at any time against
Contributor, whether in connection herewith or with any unrelated transactions.

 

(c)          Subject to Section 11.10, Guarantor hereby expressly waives,
relinquishes and agrees not to assert or take advantage of (i) any right to
require Contributor to proceed against Company, PubCo, or any other party or to
pursue any other right or remedy in Contributor’s power before proceeding
against Guarantor, or (ii) all rights and remedies accorded to sureties or
guarantors except as expressly set forth in this Agreement.

 

(d)          Guarantor hereby represents and warrants to Company and PubCo that
(i) it is duly organized and validly existing under the laws of its jurisdiction
of organization; (ii) it has all entity power and authority to execute, deliver
and perform its obligations set forth in this Section 11.14; (iii) the
execution, delivery and performance of this Agreement by it has been duly and
validly authorized and approved by all necessary entity action, and no other
proceedings or actions on the part of it are necessary therefor; (iv) this
Agreement has been duly and validly executed and delivered by it and constitutes
a valid and legally binding obligation of it, enforceable against it in
accordance with its terms; (v) the execution, delivery and performance by it of
this Agreement do not and will not (A) violate its Organizational Documents,
(B) violate any applicable Law, or (C) result in any material violation of, or
material default (with or without notice or lapse of time, or both) under, or
give rise to a right of termination, cancellation or acceleration of any
obligation or to the Loss of any material benefit under, any contract to which
Guarantor is a party, other than any such violation, default or right that,
individually or in the aggregate, would not reasonably be expected to materially
prevent, impede or delay Guarantor from performing its obligations under this
Agreement; and (vi) it has the financial capacity to pay and perform the
Contributor Obligations, and access to funds necessary for it to fulfill the
Contributor Obligations and that such access will continue for so long as the
Contributor Obligations shall remain in effect.

 

Article XII

TERMINATION, DEFAULT, AND REMEDIES

 

12.1       Right of Termination. This Agreement and the transactions
contemplated herein may be terminated at any time prior to Closing (by written
notice from the terminating Party to the other Party):

 

(a)          by Contributor or Company if Closing shall not have occurred on or
before September 28, 2018 (as may be extended in accordance herewith, the “End
Date”);

 

 47 

 

 

(b)          by Contributor or Company if consummation of the transactions
contemplated hereby is enjoined, restrained or otherwise prohibited or otherwise
made illegal, in each case, by the terms of a final, non-appealable order;

 

(c)          by Company or Contributor in the event of a breach by the other
Party of any representation, warranty, covenant or other agreement contained in
this Agreement that (i) would give rise to the failure of a condition set forth
in Section 7.1 or Section 7.2 or Section 8.1 or Section 8.2, as applicable, if
it was continuing as of the Closing Date and (ii) cannot be or has not been
cured by the earlier of (A) five (5) Business Days prior to the End Date and
(B) thirty (30) days after the giving of written notice to the breaching Party
of such breach, the basis for such notice, and the date of the proposed
termination (a “Terminable Breach”); provided, however, that the terminating
Party is not then in Terminable Breach of any representation, warranty,
covenant, or other agreement contained in this Agreement; or

 

(d)          by the mutual prior written consent of Contributor and Company;

 

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (a) or (b) of this Section 12.1 if such Party (or
its Affiliates, as applicable) is in Willful and Material Breach of this
Agreement at the time this Agreement would otherwise be terminated by such
Party.

 

12.2       Effect of Termination.

 

(a)          If this Agreement is terminated pursuant to any provision of
Section 12.1, then this Agreement shall forthwith become void, and the Parties
shall have no Liability or obligation hereunder; provided that the provisions of
Section 10.2, this Section 12.2, Section 12.3, Article I, and Article XIII
(other than Section 13.2(b) through Section 13.2(j) and Section 13.16, which
shall terminate) and such of the defined terms set forth in Annex I to give
context to such Sections shall, in each case, survive such termination; provided
further that, except as otherwise provided in Section 12.2(b), no Party shall be
relieved or released from any Liabilities arising out of any Willful and
Material Breach by such Party that gave rise to the failure of a condition set
forth in Article VII or Article VIII, as applicable.

 

(b)          Notwithstanding anything to the contrary in Section 12.12(a) above,
if Contributor has the right to terminate this Agreement pursuant to Section
12.1(c), , then Contributor shall have the right, at its sole discretion and as
its sole and exclusive remedy, to terminate this Agreement and receive the sum
of $18,500,000, as liquidated damages (and not a penalty), which amount shall be
paid no later than two (2) Business Days after any such notice of termination of
this Agreement. It is expressly stipulated by the Parties that the actual amount
of damages resulting from such a termination would be difficult if not
impossible to determine accurately because of the unique nature of this
Agreement, the unique nature of the Assets, the uncertainties of applicable
commodity markets, and differences of opinion with respect to such matters, and
that such liquidated damages are a reasonable estimate by the Parties of damages
incurred by Contributor under the circumstances.

 

 48 

 

 

12.3       Return of Documentation and Confidentiality. Upon termination of this
Agreement, Company shall return to Contributor all original (and destroy all
copies of) title, engineering, geological and geophysical data, environmental
assessments and reports, maps, and other information furnished by Contributor to
Company or prepared by or on behalf of Company in connection with its due
diligence investigation of the Assets, and an officer of Company shall certify
same to Contributor in writing.

 

Article XIII

MISCELLANEOUS

 

13.1       Annexes, Exhibits, and Schedules. All of the Annexes, Exhibits, and
Schedules referred to in this Agreement are hereby incorporated into this
Agreement by reference and constitute a part of this Agreement. Each Party to
this Agreement and its counsel has received a complete set of Annexes, Exhibits,
and Schedules prior to and as of the execution of this Agreement.

 

13.2       Expenses and Taxes.

 

(a)          Except as otherwise specifically provided, all fees, costs, and
expenses incurred by Company, PubCo or Contributor in negotiating this Agreement
and the Transaction Documents or in consummating the transactions contemplated
by this Agreement shall be paid by the Party incurring the same, including,
legal and accounting fees, costs, and expenses.

 

(b)          (i) Contributor shall be allocated and bear all Asset Taxes
attributable to (x) any Tax period ending prior to the Effective Time and
(y) the portion of any Straddle Period ending immediately prior to the Effective
Time, and (ii) Company shall be allocated and bear all Asset Taxes attributable
to (A) any Tax period beginning at or after the Effective Time and (B) the
portion of any Straddle Period beginning at the Effective Time.

 

(c)          For purposes of determining the allocations described in
Section 13.2(b), (i) Asset Taxes that are attributable to the severance or
production of Hydrocarbons (other than such Asset Taxes described in clause
(iii), below) shall be allocated to the period in which the severance or
production giving rise to such Asset Taxes occurred, (ii) Asset Taxes that are
based upon or related to sales or receipts or imposed on a transactional basis
(other than such Asset Taxes described in clause (i) or (iii)), shall be
allocated to the period in which the transaction giving rise to such Asset Taxes
occurred, and (iii) Asset Taxes that are ad valorem, property or other Asset
Taxes imposed on a periodic basis pertaining to a Straddle Period shall be
allocated between the portion of such Straddle Period ending immediately prior
to the Effective Time and the portion of such Straddle Period beginning at the
Effective Time by prorating each such Asset Tax based on the number of days in
the applicable Straddle Period that occur before the date on which the Effective
Time occurs, on the one hand, and the number of days in such Straddle Period
that occur on or after the date on which the Effective Time occurs, on the other
hand. For purposes of clause (iii) of the preceding sentence, the period for
such Asset Taxes shall begin on the date on which ownership of the applicable
Assets gives rise to Liability for the particular Asset Tax and shall end on the
day before the next such date.

 

 49 

 

 

(d)          To the extent the actual amount of an Asset Tax is not known at the
time an adjustment is to be made with respect to such Asset Tax pursuant to
Section 3.2 or Section 3.4, as applicable, the Parties shall utilize the most
recent information available in estimating the amount of such Asset Tax for
purposes of such adjustment. To the extent the actual amount of an Asset Tax (or
the amount thereof paid or payable by a Party) is ultimately determined to be
different than the amount (if any) that was taken into account in the Final
Settlement Statement as finally determined pursuant to Section 3.4, timely
payments will be made from one Party to the other to the extent necessary to
cause each Party to bear the amount of such Asset Tax that is allocable to such
Party under this Section 13.2.

 

(e)          Subject to Company’s indemnification rights under Section 11.2,
Company shall be responsible for paying any Asset Taxes relating to any Tax
period that ends before or includes the Effective Time that become due and
payable after the Closing Date and shall file with the appropriate Governmental
Authority any and all Tax Returns required to be filed after the Closing Date
with respect to such Asset Taxes in a manner consistent with Contributor’s past
practice unless otherwise required by applicable Law.

 

(f)          Contributor shall be entitled to any and all refunds of Asset Taxes
allocated to Contributor pursuant to Section 13.2(b) and Section 13.2(c), and
Company shall be entitled to any and all refunds of Asset Taxes allocated to
Company pursuant to Section 13.2(b) and Section 13.2(c). If a Party or its
Affiliate receives a refund of Asset Taxes (the “Recipient Party”) to which the
other Party is entitled pursuant to this Section 13.2(f) (the “Entitled Party”),
such Recipient Party shall forward to the Entitled Party the amount of such
refund within thirty (30) days after such refund is received, net of any costs
or expenses incurred by such Recipient Party in procuring such refund.

 

(g)          All required documentary, filing, and recording fees and expenses
in connection with the filing and recording of the assignments, conveyances, or
other instruments required to convey title to the Assets to Company shall be
borne by Company. To the extent that any sales, use, transfer (including real
property transfer or gains), stamp, documentary, filing, recordation or similar
Taxes are incurred or imposed with respect to the transactions described in this
Agreement (collectively, “Transfer Taxes”), such Transfer Taxes shall be borne
by Company. The Parties shall cooperate in good faith to minimize, to the extent
possible under applicable Laws, the amount of any such Transfer Taxes. Each
Party will provide and make available to each other Party any resale
certificates and other exemption certificates or information reasonably
requested by such other Party. Any Tax Returns that must be filed with respect
to Transfer Taxes shall be prepared and filed when due by the Party primarily or
customarily responsible under the applicable local Laws for filing such Tax
Returns, and such Party will use its commercially reasonable efforts to provide
drafts of such Tax Returns to the other Parties least ten (10) days prior to the
expected filing date for such Tax Returns.

 

(h)          The Parties shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the filing of Tax Returns and
any audit, litigation, or other proceeding with respect to Taxes relating to the
Assets. Such cooperation shall include the retention and (upon another Party’s
reasonable request) the provision of records and information that are relevant
to any such Tax Return or audit, litigation, or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided under this Agreement. The
Parties agree to retain all books and records with respect to Tax matters
pertinent to the Assets relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations of the
respective taxable periods and to abide by all record retention agreements
entered into with any Governmental Authority.

 

 50 

 

 

(i)          Company shall be entitled to deduct and withhold from any
consideration otherwise payable or deliverable to Contributor hereunder such
amounts as may be required to be deducted or withheld therefrom under the Code,
under any Tax Law or pursuant to any other applicable Laws provided, however,
that Company shall provide at least ten (10) Business Days’ written notice to
Contributor if Company intends to withhold any amounts under this
Section 13.2(i). To the extent such amounts are so deducted or withheld, such
amounts shall be treated for all purposes as having been paid to the Person to
whom such amounts would otherwise have been paid absent such deduction or
withholding.

 

(j)          Notwithstanding anything to the contrary in this Agreement,
Contributor shall retain responsibility for, and shall bear and pay, all Income
Taxes incurred by or imposed on Contributor with respect to any period prior to
or including the Closing Date, any of its direct or indirect owners or
Affiliates, or any combined, unitary or consolidated group of which any of the
foregoing is or was a member, and no such Taxes shall be taken into account as
adjustments to the Consideration under Section 3.2.

 

13.3       Assignment. This Agreement may not be assigned, in whole or in part,
by a Party without prior written consent of the other Parties. In the event a
non-assigning Party consents to any such assignment, or Company assigns this
Agreement to an Affiliate, such assignment shall not relieve the assigning Party
of any obligations and responsibilities hereunder, including obligations and
responsibilities arising following such assignment.

 

13.4       Preparation of Agreement. Each Party and its counsel participated in
the preparation of this Agreement. In the event of any ambiguity in this
Agreement, no presumption shall arise based on the identity of the draftsman of
this Agreement.

 

13.5       Confidentiality. Each Party shall keep confidential, and cause its
Affiliates and instruct its representatives, consultants and advisors to keep
confidential, all terms and provisions of this Agreement, except (a) as required
by applicable Laws or any standards or rules of any stock exchange to which such
Party or any of its Affiliates is subject, (b) for information that is available
to the public on the Execution Date, or thereafter becomes available to the
public other than as a result of a breach of this Section 13.5, (c) to the
extent required to be disclosed in connection with complying with or obtaining a
waiver of any Preferential Purchase Right or Consent, (d) to any Affiliate or to
any representative, consultant or advisor that is under obligation of
confidentiality, (e) in the case of Company, to any potential purchaser of (or
joint venture partner with respect) to all or any portion of the Assets and any
direct and/or indirect (current or potential) investor or lender, and (f) to the
extent that such Party must disclose the same in any Proceeding brought or
threatened by or against it to enforce or defend its rights under this
Agreement; provided that each Party shall consult with the other Party prior to
making any such disclosures pursuant to the foregoing clause (a) or clause (f).
This Section 13.5 shall not prevent either Party from recording the assignments
delivered at the Closing or from complying with any disclosure requirements of
Governmental Authorities that are applicable to the transfer of the Assets.
Additionally, from and after the Closing Date, Contributor shall maintain as
confidential, shall not disclose to any Third Party, and shall not use any of
the Records, except as required by Law or as provided in, or necessary to comply
with its obligations under, the Transaction Documents. This Section 13.5 shall
not prohibit either Party from issuing any press release or otherwise making any
public statements with respect to this Agreement or the transactions
contemplated by this Agreement; provided, however, subject to compliance with
applicable Law, the Parties shall consult with each other before issuing any
such press releases or making any such public statements.



 

 51 

 

 

13.6       Notices. All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by overnight courier or mailed by certified or registered United States Mail
with all postage fully prepaid, or sent by electronic mail (“email”)
transmission (provided that a receipt of such email is requested by the
notifying party and affirmatively acknowledged by the receiving party),
addressed to the appropriate Party at the address for such Party shown below or
at such other address as such Party shall have theretofore designated by written
notice delivered to the Party giving such notice:

 

If to Contributor:


 

c/o Harvest Oil & Gas Corp.

1001 Fannin Street, Suite 800

Houston, Texas 77002

Attn: Michael E. Mercer

Email: mmercer@hvstog.com

 

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attn: Rahul Vashi

          Anthony Speier, P.C.

Email: rahul.vashi@kirkland.com

            anthony.speier@kirkland.com

 

If to Company:

 

301 Commerce St., Suite 3300
Fort Worth, TX 76102
Attn: Jerry Neugebauer
Fort Worth, Texas 76102
Email: GNeugebauer@tpg.com



With a copy to:

 

Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201



 52 

 

 

Attention: John Grand
Email: jgrand@velaw.com

 

and

 

Vinson & Elkins LLP
1001 Fannin, Suite 2500
Houston, Texas 77002
Attention: Danielle M. Patterson
Email: dpatterson@velaw.com

 

Any notice given in accordance herewith shall be deemed to have been given only
when delivered to the addressee in person or by courier or transmitted by email
transmission during normal business hours on a Business Day (or if delivered or
transmitted after normal business hours on a Business Day or on a day other than
a Business Day, then on the next Business Day), or upon actual receipt by the
addressee during normal business hours on a Business Day after such notice has
either been delivered to an overnight courier or deposited in the United States
Mail, as the case may be (or if delivered after normal business hours on a
Business Day or on a day other than a Business Day, then on the next Business
Day). The Parties may change the address and the email address to which such
communications are to be addressed by giving written notice to the other Parties
in the manner provided in this Section 13.6.

 

13.7       Further Cooperation. Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, at any Party’s
request and without further consideration, the other Party shall take such other
actions as such requesting Party may reasonably request, at such requesting
Party’s expense, in order to effectuate the transactions contemplated by this
Agreement.

 

13.8       Filings, Notices, and Certain Governmental Approvals. Promptly after
Closing, Company shall (a) record all assignments executed in connection with
the Asset Assignment in the real property records of the appropriate counties as
well as with applicable Governmental Authority, (b) if applicable, send notices
to vendors supplying goods and services for the Assets and to the operator of
such Assets of the assignment of such Assets to Company, (c) actively pursue the
approval of all applicable Governmental Authorities of the assignment of the
Assets to Company, and (d) actively pursue all other consents and approvals
customarily obtained by buyers after closing that may be required in connection
with the assignment of the Assets to Company and the assumption of the
Liabilities assumed by Company hereunder, in each case, that shall not have been
obtained prior to Closing. Company obligates itself to take any and all action
required by any Governmental Authority in order to obtain such unconditional
approval, including the posting of any and all bonds or other security that may
be required in excess of its existing lease, pipeline or area-wide bond.

 

 53 

 

 

13.9       Entire Agreement; Conflicts. THIS AGREEMENT, THE ANNEXES, EXHIBITS
AND SCHEDULES HERETO AND THE TRANSACTION DOCUMENTS, COLLECTIVELY, CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF.
THERE ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH
IN THIS AGREEMENT, CONTRIBUTOR’S CERTIFICATE OR PUBCO’S CERTIFICATE, AND NEITHER
CONTRIBUTOR, COMPANY NOR PUBCO SHALL BE BOUND BY OR LIABLE FOR ANY ALLEGED
REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS OF INTENTION NOT SO SET
FORTH. IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND THE TERMS AND PROVISIONS OF ANY SCHEDULE OR EXHIBIT HERETO, THE
TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED,
HOWEVER, THAT THE INCLUSION IN ANY OF THE SCHEDULES AND EXHIBITS HERETO OF TERMS
AND PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT,
AND ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT
TO THE PROVISIONS OF THIS SECTION 13.9.

 

13.10     Parties in Interest. The terms and provisions of this Agreement shall
be binding upon and inure to the benefit of Contributor, PubCo and Company, and
their respective successors and permitted assigns. Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the Parties
or their successors and permitted assigns or the Parties’ respective related
Indemnified Parties hereunder any rights, remedies, obligations, or Liabilities
under or by reason of this Agreement; provided that only a Party and its
successors and assigns will have the right to enforce the provisions of this
Agreement on its own behalf or on behalf of any of its related Indemnified
Parties (but shall not be obligated to do so).

 

13.11     Amendment. This Agreement may be amended only by an instrument in
writing executed by the Parties.

 

13.12     Waiver; Rights Cumulative. Any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by a written
instrument executed by or on behalf of the Party waiving compliance. No course
of dealing on the part of Contributor, Company, or PubCo or their respective
officers, employees, agents, or representatives and no failure by Contributor,
Company or PubCo to exercise any of their rights under this Agreement shall, in
each case, operate as a waiver thereof or affect in any way the right of such
Party at a later time to enforce the performance of such provision. No waiver by
any Party of any condition, or any breach of any term, covenant, representation,
or warranty contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of any breach of any
other term, covenant, representation, or warranty. The rights of Contributor,
Company and PubCo under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

 

 54 

 

 

13.13     Governing Law; Jurisdiction.

 

(a)          THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING UNDER
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
RIGHTS, DUTIES, AND RELATIONSHIP OF THE PARTIES HERETO AND THERETO, SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION.

 

(b)          the parties agree that the appropriate, exclusive, and convenient
forum for any disputes between any of the parties arising out of or relating to
this agreement (other than to the extent set forth in sections 3.5), the
transaction documents, or the transactions contemplated hereby or thereby shall
be in any state or federal court in houston, texas and each of the parties
irrevocably submits to the jurisdiction of such courts solely in respect of any
proceeding arising out of or related to this agreement. the parties further
agree that the parties shall not bring suit with respect to any disputes arising
out of this agreement (other than to the extent set forth in sections 3.5), the
transaction documents, or the transactions contemplated hereby in any court or
jurisdiction other than the above specified courts. the parties further agree,
to the extent permitted by law, that a final and nonappealable judgment against
a party in any action or proceeding contemplated above shall be conclusive and
may be enforced in any other jurisdiction within or outside the united states by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the fact and amount of such judgment.

 

(c)          TO THE EXTENT THAT ANY PARTY OR ANY OF ITS AFFILIATES HAS ACQUIRED,
OR HEREAFTER MAY ACQUIRE, ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM
ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION, OR OTHERWISE) WITH RESPECT
TO ITSELF OR ITS PROPERTY, SUCH PARTY (ON ITS OWN BEHALF AND ON BEHALF OF ITS
AFFILIATES) HEREBY IRREVOCABLY (I) WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS WITH RESPECT TO THIS AGREEMENT AND (II) SUBMITS TO THE PERSONAL
JURISDICTION OF ANY COURT DESCRIBED IN Section 13.13(b).

 

(d)          THE PARTIES AGREE THAT THEY HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

 55 

 

 

13.14     Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

13.15     Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile or other
electronic transmission shall be deemed an original signature hereto. No Party
shall be bound until such time as all of the Parties have executed counterparts
of this Agreement.

 

13.16     Specific Performance. Each Party hereby acknowledges and agrees that
the rights of each Party to consummate the transactions contemplated hereby are
special, unique, and of extraordinary character and that, if any Party violates
or fails or refuses to perform any covenant or agreement made by it herein, the
non-breaching Party may be without an adequate remedy at Law. If any Party
violates or fails or refuses to perform any covenant or agreement made by such
Party herein to be performed, including any obligation to consummate the
Closing, the non-breaching Party, subject to the terms hereof and in addition to
any remedy at Law for damages or other relief permitted under this Agreement,
may institute and prosecute an action in any court of competent jurisdiction to
enforce specific performance of such covenant or agreement or seek any other
equitable relief, without the necessity of proving actual damages or posting of
a bond. Notwithstanding the foregoing, nothing in this Section 13.16 shall
entitle Contributor to seek specific performance of any obligation or covenant
of Company prior to or at the Closing.

 

13.17     Time is of the Essence. This Agreement contains a number of dates and
times by which performance or exercise of rights is due, and the Parties intend
that each and every such date and time be the firm and final date and time, as
agreed. For this reason, each Party hereby waives and relinquishes any right it
might otherwise have to challenge its failure to meet any performance or rights
election date and time applicable to it on the basis that its late action
constitutes substantial performance. Without limiting the foregoing, time is of
the essence in this Agreement.

 

Signature Pages Follow

 

 56 

 

 

IN WITNESS WHEREOF, Contributor, Guarantor, Company and PubCo have executed this
Agreement as of the date first written above.

 

  CONTRIBUTOR:       EV PROPERTIES, L.P.   By: EV Properties GP, LLC, its
general partner         By: /s/ Michael E. Mercer        Name: Michael E. Mercer
  Title: President and Chief Executive Officer         GUARANTOR:       HARVEST
OIL & GAS CORP.         By: /s/ Michael E. Mercer   Name: Michael E. Mercer  
Title: President and Chief Executive Officer

 



Signature Page to Contribution and Membership Interest Purchase Agreement



  

 

 

 

  COMPANY:       MAGNOLIA OIL & GAS PARENT LLC         By: /s/ Stephen Chazen  
Name: Stephen Chazen   Title: President and Chief Executive Officer        
PUBCO:       MAGNOLIA OIL & GAS CORPORATION         By: /s/ Stephen Chazen  
Name: Stephen Chazen   Title: President and Chief Executive Officer

 



Signature Page to Contribution and Membership Interest Purchase Agreement



 

 

 

 

Annex I



DEFINED TERMS

 

“AAA” shall have the meaning set forth in Section 3.5.

 

“Accounting Arbitrator” shall have the meaning set forth in Section 3.5.

 

“Acquired Entity” shall have the meaning set forth in the recitals.

 

“Adjusted Consideration” shall have the meaning set forth in Section 3.1(a).

 

“AFEs” shall have the meaning set forth in Section 4.14.

 

“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, another Person. The term “control” and its derivatives with respect to any
Person mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
herein.

 

“Allocated Values” shall have the meaning set forth in Section 3.6.

 

“Allocation” shall have the meaning set forth in Section 3.7.

 

“Applicable Contracts” shall mean all Contracts to which Contributor (or after
the Assignment, the Acquired Entity) is a party or is bound to the extent
relating to any of the Assets and (in each case) that will be binding on the
Acquired Entity after Closing, including: communitization agreements; area of
mutual interest agreements; joint venture agreements; confidentiality
agreements; farmin and farmout agreements; bottom hole agreements; crude oil,
condensate, and natural gas purchase and sale, gathering, transportation, and
marketing agreements; hydrocarbon storage agreements; acreage contribution
agreements; operating agreements; balancing agreements; pooling declarations or
agreements; unitization agreements; processing agreements; saltwater disposal
agreements; facilities or equipment leases; and other similar contracts and
agreements, but exclusive of any master service agreements and Contracts
relating to the Excluded Assets.

 

“Asset Assignment” shall have the meaning set forth in the recitals.

 

“Assignment” shall have the meaning set forth in Section 6.8.

 

“Asset Taxes” shall mean ad valorem, property, excise, severance, production,
sales, use, and similar Taxes based upon or measured by the ownership or
operation of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, but excluding, for the avoidance of doubt, any Income Taxes
and Transfer Taxes.

 

“Assets” shall have the meaning set forth in Section 2.1.

 

 Annex I – Page 1 

 

 

“Assumed Obligations” shall have the meaning set forth in Section 11.1(a).

 

“Bankruptcy Cases” shall mean the bankruptcy cases administered under the
caption In re EV Energy Partners, L.P., et al., Case No. 18-10814 under Chapter
11 of the United States Bankruptcy Code in the U.S. Bankruptcy Court for the
District of Delaware.

 

“Bankruptcy Claims” shall mean all Claims (as defined in 11 U.S.C. § 101(5))
that arose before the Effective Date (as defined in the Plan of Reorganization)
of the Plan of Reorganization, whether or not such Claims were satisfied,
released, or discharged in the Bankruptcy Cases in accordance with the
Confirmation Order or Plan of Reorganization.

 

“Burden” shall mean any and all royalties (including lessor’s royalty),
overriding royalties, production payments, net profits interests, and other
burdens upon, measured by, or payable out of production (excluding, for the
avoidance of doubt, any Taxes).

 

“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Houston, Texas are generally open for business.

 

“Cash Consideration” shall have the meaning set forth in Section 3.1(a).

 

“Casualty Loss” shall have the meaning set forth in Section 10.4(b).

 

“Claim Notice” shall have the meaning set forth in Section 11.7(b).

 

“Closing” shall have the meaning set forth in Section 9.1.

 

“Closing Date” shall have the meaning set forth in Section 9.1.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Company” shall have the meaning set forth in the introductory paragraph herein.

 

“Confirmation Order” shall mean the order entered by the Bankruptcy Court
confirming the Debtors’ Plan of Reorganization under Chapter 11 of the
Bankruptcy Code, Dated May 11, 2018.

 

“Consent” shall have the meaning set forth in Section 4.6.

 

“Consideration” shall have the meaning set forth in Section 3.1(a).

 

“Contract” shall mean any contract, agreement, or any other legally binding
arrangement, but excluding, however, any Lease or Surface Right.

 

“Contributor” shall have the meaning set forth in the introductory paragraph
herein.

 

“Contributor Indemnified Parties” shall have the meaning set forth in
Section 11.3.

 

“Contributor Obligations” shall having the meaning set forth in Section 11.14.

 

 Annex I – Page 2 

 

 

“Contributor Taxes” shall mean (a) Asset Taxes allocable to Contributor pursuant
to Section 13.2(b) and Section 13.2(c) (without duplication of Asset Taxes
addressed in the adjustments to the Consideration made pursuant to Section 3.2
or Section 3.4, as applicable, and taking into account the payments made from
one Party to the other pursuant to Section 13.2(d)), (b) any Taxes imposed on or
with respect to the ownership or operation of the Excluded Assets or that are
attributable to any asset or business of Contributor that is not part of the
Assets, (c) any and all Taxes (other than the Taxes described in clauses (a) or
(b) of this definition) imposed on or with respect to the ownership or operation
of the Assets or the production of Hydrocarbons or the receipt of proceeds
therefrom for any Tax period (or portion thereof) ending before the Effective
Time, and (d) any and all liabilities of Contributor, its direct or indirect
owners or Affiliates, or any combined, unitary or consolidated group of which
any of the foregoing is or was a member, in respect of any Taxes (other than
Taxes described in clauses (a), (b), or (c) of this definition, and, for the
avoidance of doubt, Asset Taxes allocable to Company pursuant to Section 13.2(b)
and Section 13.2(c)).

 

“Contributor’s Auditor” shall have the meaning set forth in Section 6.7.

 

“Credit Support” shall have the meaning set forth in Section 4.26.

 

“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Authorities for the assignment of the Assets to Company that are
customarily obtained after the assignment of properties similar to the Assets.

 

“De Minimis Threshold” shall have the meaning set forth in Section 11.4(a).

 

“Debtors” shall mean EV Energy Partners, L.P., EV Energy GP, L.P., EV
Management, LLC and certain of EV Energy Partners, L.P.’s wholly owned
subsidiaries as identified in the Plan of Reorganization.

 

“Decommission” shall mean all dismantling and decommissioning activities and
obligations as are required by Law, any Governmental Authority, Lease, or other
agreement including all well plugging, replugging and abandonment, facility
dismantlement and removal, pipeline and flowline removal, dismantlement and
removal of all other property of any kind related to or associated with
operations or activities and associated site clearance, site restoration, and
site remediation.

 

“Defensible Title” shall mean such title of Contributor with respect to the
Leases (as to the Target Depths only) and the Wells (limited to any currently
producing intervals) as of the Effective Time and the Closing Date (and all
times in between) and subject to Permitted Encumbrances:

 

(a)          with respect to each Lease or Well described on Exhibit A or
Exhibit B, as applicable, entitles Contributor to receive throughout the
productive life of such Lease (as to the Target Depths) or Well (as to any
currently producing intervals) not less than the Net Revenue Interest set forth
on Exhibit A or Exhibit B, as applicable, for such Lease or Well, except for (i)
decreases in connection with those operations in which Contributor or its
successors or assigns may from and after the Closing Date elect to be a
non-consenting co-owner in accordance with this Agreement, (ii) decreases
resulting from the establishment or amendment from and after the Closing Date of
pools or units, (iii) decreases required to allow other Working Interest owners
to make up past underproduction or pipelines to make up past under deliveries,
and (iv) as otherwise set forth on Exhibit A or Exhibit B;

 

 Annex I – Page 3 

 

 

(b)          with respect to each Well described on Exhibit B, obligates
Contributor to bear throughout the productive life of such Well (as to any
currently producing intervals) not more than the Working Interest set forth on
Exhibit B for such Well, except (i) increases resulting from contribution
requirements arising after the Closing Date with respect to defaulting co-owners
under applicable agreements, (ii) increases to the extent that such increases
are accompanied by a proportionate or greater increase in Contributor’s Net
Revenue Interest, and (iii) as otherwise set forth on Exhibit B;

 

(c)          with respect to each Lease described on Exhibit A, entitles
Contributor to no less than the number of Net Acres (as to the Target Depths)
set forth under the heading “Net Acres” on Exhibit A for such Lease, except for
(i) increases resulting from contribution requirements arising after the Closing
Date with respect to defaulting co-owners under applicable agreements, (ii)
increases to the extent that such increases are accompanied by a proportionate
or greater increase in Contributor’s Net Revenue Interest, or (iii) as otherwise
shown on Exhibit A; and

 

(d)          is free and clear of all Encumbrances and other defects.

 

“Designated Area” shall mean the area depicted on the plat attached hereto as
Exhibit H.

 

“DGCL” shall have the meaning set forth in Section 3.1(c).

 

“Dispute Notice” shall have the meaning set forth in Section 3.4(a).

 

“Effective Time” shall mean 7:00 a.m. (Central Time) on July 1, 2018.

 

“Effectiveness Date” shall have the meaning set forth in Section 6.5.

 

“email” shall have the meaning set forth in Section 13.6.

 

“Encumbrance” shall mean any lien, mortgage, security interest, pledge, charge
or similar encumbrance.

 

“End Date” shall have the meaning set forth in Section 12.1(a).

 

“Entitled Party” shall have the meaning set forth in Section 13.2(f).

 

“Environmental Defect” shall mean (a) a condition, event or circumstance that
causes an Asset (or Contributor (or after the Assignment, the Acquired Entity)
with respect to an Asset) not to be in compliance with, or to be subject to a
remedial or corrective action obligation pursuant to, any Environmental Laws or
(b) the existence as of the Closing Date with respect to the Assets or the
operation thereof of any environmental pollution, contamination or degradation
where investigation, reporting, monitoring, remedial, or corrective action is
presently required (or if known, would be presently required) under
Environmental Laws.

 

 Annex I – Page 4 

 

 

“Environmental Laws” shall mean all Laws in effect as of the Execution Date
relating to the prevention of pollution, protection of the environment
(including natural resources), remediation of contamination or restoration of
environmental quality, including those Laws relating to the generation,
processing, treatment, storage, transportation, disposal, or other management
of, including any exposure to, chemicals or Hazardous Substances. The term
“Environmental Laws” does not include good or desirable operating practices or
standards that may be employed or adopted by other oil and gas well operators or
recommended by a Governmental Authority that are not mandatory under
Environmental Laws.

 

“ERISA Liabilities” shall mean any Liability attributable to or arising out of
(a) Contributor’s or its Affiliates’ employment relationship with the employees
of Contributor or their respective Affiliates prior to Closing, (b)
Contributor’s or their respective Affiliates’ employee benefit plans applicable
to such employees, and (c) Contributor’s or its Affiliates’ responsibilities
under the Employee Retirement Income Security Act of 1974 applicable to such
employees.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Assets” shall mean (a) all of Contributor’s minute books, financial
records, and other business records that relate to Contributor’s business
generally (including the ownership of the Assets); (b) all trade credits, all
accounts, all receivables and all other proceeds, income, or revenues
attributable to the Assets and attributable to any period of time prior to the
Effective Time and, subject to the adjustments to the Consideration set forth in
Section 3.2, all funds held in suspense; (c) all rights and interests of
Contributor (i) under any policy or agreement of insurance or indemnity, (ii)
under any bond or (iii) to any insurance or condemnation proceeds or awards
arising, in each case, from acts, omissions, or events or damage to or
destruction of property; (d) all claims of Contributor or its Affiliates for
refunds of, credits attributable to, loss carry forwards with respect to, or
similar Tax assets relating to (i) Asset Taxes attributable to any period (or
portion thereof) prior to the Effective Time, (ii) Income Taxes or (iii) any
Taxes attributable to the Excluded Assets; (e) all of Contributor’s proprietary
computer software, patents, trade secrets, copyrights, names, trademarks, logos,
and other similar intellectual property; (f) all documents and instruments of
Contributor in respect of the period that may be protected by an attorney-client
privilege or any attorney work product doctrine (other than title opinions); (g)
all data, information, and agreements that cannot be disclosed to Company as a
result of confidentiality arrangements under agreements with Third Parties
(provided that Contributor has used commercially reasonable efforts to obtain
waivers of any such confidentiality arrangements); (h) to the extent that they
do not relate to the Assumed Obligations for which Company is providing
indemnification hereunder, all audit rights arising under any of the Applicable
Contracts or otherwise with respect to any period prior to the Effective Time or
to any of the Excluded Assets, except for any Imbalances assumed by Company; (i)
all non-proprietary geophysical and other seismic and related technical data and
information relating to the Assets that Contributor may not disclose, assign, or
transfer under its existing agreements and licenses without payment of a fee or
other penalty (unless Company has agreed in writing to pay such fee or accept
such penalty); (j) documents prepared or received by Contributor or its
Affiliates with respect to (i) lists of prospective purchasers for such
transactions compiled by Contributor, (ii) bids submitted by other prospective
purchasers of the Assets, (iii) analyses by Contributor or its Affiliates of any
bids submitted by any prospective purchaser, (iv) correspondence between or
among Contributor or any of its representatives, and any prospective purchaser
other than Company, and (v) correspondence between Contributor or any of its
representatives with respect to any of the bids, the prospective purchasers or
the transactions contemplated by this Agreement; (k) Contributor’s Houston
office and any personal property located in or on such offices or office leases;
(l) any other assets, properties, or items specifically listed on Exhibit F; (m)
any Hedge Contracts; (n) any debt instruments; (o) any master services
agreements or similar Contracts of Contributor or its Affiliates; (p) any assets
described in Section 2.1(d), Section 2.1(e), Section 2.1(g) or Section 2.1(h)
that are not assignable; and (q) subject to Section 2.1(l), copies of the
Records.

 

 Annex I – Page 5 

 

 

“Execution Date” shall have the meaning set forth in the introductory paragraph
herein.

 

“Filing Date” shall have the meaning set forth in Section 6.5(a).

 

“Final Consideration” shall have the meaning set forth in Section 3.4(a).

 

“Final Settlement Statement” shall have the meaning set forth in Section 3.4(a).

 

“Financial Statements” shall have the meaning set forth in Section 6.7.

 

“Fundamental Representations” shall mean the representations and warranties in
Section 4.1, Section 4.2, Section 4.7, Section 4.4, Section 4.5(a),
Section 4.16, and Section 4.27.

 

“GAAP” shall mean United States generally accepted accounting principles as in
effect on the Execution Date.

 

“Governmental Authority” shall mean any federal, state, local, municipal,
tribal, or other government; any governmental, regulatory or administrative
agency, commission, body, self-regulatory organization, or other authority
exercising or entitled to exercise any administrative, executive, judicial,
legislative, regulatory, or taxing authority or power; and any court or
governmental tribunal, including any tribal authority having or asserting
jurisdiction.

 

“Guarantor” shall have the meaning set forth in the introductory paragraph
herein.

 

“Hard Consent” shall have the meaning set forth in Section 10.5.

 

“Hazardous Substances” shall mean any pollutants, contaminants, toxins, or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds, or chemicals, including any petroleum, waste oil, or petroleum
constituents or by-products, that are regulated by, or may form the basis of
Liability under, any Environmental Laws.

 

“Hedge Contract” shall mean any Contract to which Contributor or any of its
Affiliates is a party with respect to any swap, forward, future, or derivative
transaction or option or similar agreement, whether exchange traded,
“over-the-counter” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial, or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.

 

 Annex I – Page 6 

 

 

“Horizontal JOA” shall have the meaning set forth in Section 4.9(a)(vi).

 

“Hydrocarbons” shall mean oil and gas and other hydrocarbons produced or
processed in association therewith.

 

“Imbalances” shall mean (a) any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of the Acquired
Entity or Contributor therein and the shares of production from the relevant
Well to which the Acquired Entity or Contributor is entitled, together with any
appurtenant rights and obligations concerning future in kind or cash balancing
at the wellhead and (b) any marketing imbalance between the quantity of
Hydrocarbons attributable to the Assets required to be delivered by the Acquired
Entity or Contributor under any Contract relating to the purchase and sale,
gathering, transportation, storage, processing (including any production
handling and processing at a separation facility), or marketing of Hydrocarbons
and the quantity of Hydrocarbons attributable to the Assets actually delivered
by the Acquired Entity or Contributor pursuant to the relevant Contract,
together with any appurtenant rights and obligations concerning production
balancing at the delivery point into the relevant sale, transportation, storage,
or processing facility.

 

“Income Taxes” shall mean any income, capital gains, franchise, and similar
Taxes.

 

“Indebtedness” shall mean, for a particular Person without duplication:
(a) indebtedness of such Person for borrowed money, including the face amount of
any letter of credit and other obligations under letters of credit and
agreements relating to the issuance of letters of credit or acceptance
financing; (b) obligations of such Person evidenced by bonds, debentures, notes,
or other similar instruments for the repayment of money borrowed;
(c) obligations of such Person to pay the deferred purchase price of property or
services (including obligations that are non-recourse to the credit of such
Person but are secured by the assets of such Person, but excluding trade
accounts payable); (d) obligations of such Person as lessee under capital leases
and obligations of such Person in respect of synthetic leases; (e) obligations
of such Person under any hedging arrangement; (f) obligations of such Person
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) of such Person to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (e) above; and
(g) indebtedness or obligations of others of the kinds referred to in clauses
(a) through (f) secured by any Encumbrance on or in respect of any property of
such Person.

 

“Indemnified Party” shall have the meaning set forth in Section 11.7(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 11.7(a).

 

“Indemnity Deductible” shall mean $3,600,000.

 

“Independent Accounting Firm” means a nationally recognized accounting firm or
other recognized expert selected by Company and reasonably acceptable to
Contributor.

 

“Knowledge” shall mean (a) with respect to Contributor, the actual knowledge
(after reasonable inquiry) of the individuals listed on Schedule I-1(a) and (b)
with respect to Company, the actual knowledge (after reasonable inquiry) of the
individuals listed on Schedule I-1(b).

 

 Annex I – Page 7 

 

 

“Law” shall mean any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, writ, injunction, decree, or other official act of or by
any Governmental Authority.

 

“Leases” shall have the meaning set forth in Section 2.1(a).

 

“Liabilities” shall mean any and all claims, obligations, causes of action,
payments, charges, demands, judgments, assessments, liabilities, losses,
damages, penalties, fines and costs and expenses, including reasonable
attorneys’ fees, legal or other expenses incurred in connection therewith.

 

“Lock-Up Securities” shall have the meaning set forth in Section 6.4.

 

“Material Adverse Effect” shall mean an event or circumstance that, individually
or in the aggregate, results in a material adverse effect on ownership,
operation or the value of the Assets taken as a whole, and as currently operated
as of the Execution Date or a material adverse effect on the ability of
Contributor to consummate the transactions contemplated by this Agreement and
perform its obligations hereunder; provided, however, that a Material Adverse
Effect shall not include any material adverse effects resulting from: (a)
entering into this Agreement or the announcement of the transactions
contemplated by this Agreement; (b) changes in general market, economic,
financial, or political conditions (including changes in commodity prices, fuel
supply or transportation markets, interest or rates) in the area in which the
Assets are located, the United States or worldwide; (c) changes in conditions or
developments generally applicable to the oil and gas industry in the area where
the Assets are located; (d) acts of God, including hurricanes, storms, or other
naturally occurring events; (e) acts or failures to act of Governmental
Authorities; (f) civil unrest, any outbreak of disease or hostilities, terrorist
activities or war, or any similar disorder; (g) matters that are cured or no
longer exist by the earlier of Closing and the termination of this Agreement,
(h) a change in Laws and any interpretations thereof from and after the
Execution Date; (i) any reclassification or recalculation of reserves in the
ordinary course of business; (j) changes in the prices of Hydrocarbons; and (k)
natural declines in well performance. Notwithstanding anything to the contrary
herein, any event or circumstance referred to in the immediately preceding
clauses (b), (c), (d), (e), (f), (g), (h), (i) and (j) will be taken into
account for purposes of determining whether there has been a Material Adverse
Effect to the extent such event or circumstance affects the Assets in a
disproportionate manner relative to other assets in the geographic area where
the Assets are located.

 

“Material Contracts” shall have the meaning set forth in Section 4.9.

 

“Membership Assignment” shall mean the Assignment Agreement attached hereto as
Exhibit I.

 

“Membership Interests” shall have the meaning set forth in the recitals.

 

“Net Acres” shall mean, as computed separately with respect to each Lease (as to
the Target Depths only) (a) the number of gross acres in the lands covered by
such Lease multiplied by (b) the mineral interest in Hydrocarbons covered by
such Lease in such lands multiplied by (c) Contributor’s Working Interest for
such Lease.

 

 Annex I – Page 8 

 

 

“Net Revenue Interest” shall mean, with respect to a Well (as to any currently
producing intervals) or Lease (as to the Target Depths), the interest in and to
all Hydrocarbons produced, saved and sold from or allocated to such Well or
Lease, as applicable, after giving effect to all Burdens; provided that if a
Person’s “Net Revenue Interest” in any Well or Lease differs as to any part or
depth of such Well or Lease, then a separate calculation shall be made as to
each such part or depth.

 

“NORM” shall mean naturally occurring radioactive material.

 

“NYSE” shall have the meaning set forth in Section 6.6.

 

“Opt-Out Notice” shall have the meaning set forth in Section 6.5(d).

 

“Organizational Documents” shall mean (a) with respect to a corporation, the
charter, articles or certificate of incorporation, as applicable, and bylaws
thereof, (b) with respect to a limited liability company, the certificate of
formation or organization, as applicable, and the operating or limited liability
company agreement thereof, (c) with respect to a partnership, the certificate of
formation and the partnership agreement, and (d) with respect to any other
Person the organizational, constituent and/or governing documents and/or
instruments of such Person.

 

“other Party” shall mean (a) when used with respect to Company or PubCo,
Contributor and (b) when used with respect to Contributor, PubCo and Company.

 

“Other JOA” shall mean any Applicable Contract that is a joint operating
agreement, other than the Horizontal JOAs.

 

“Other Wells” shall have the meaning set forth in Section 2.1(b).

 

“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph herein.

 

“Permitted Encumbrances” shall mean:

 

(a)          the terms and conditions of all Leases and Material Contracts and
all Burdens if the net cumulative effect of such Leases, Material Contracts and
Burdens does not operate to (i) decrease the aggregate Net Revenue Interest to
which the Acquired Entity is entitled with respect to any Lease or Well in an
amount below the Net Revenue Interest set forth on Exhibit A or Exhibit B, as
applicable for such Lease or Well, (ii) increase the aggregate Working Interest
to which the Acquired Entity is obligated to bear with respect to any Well in an
amount greater than the Working Interest set forth on Exhibit B for such Well
(unless the Net Revenue Interest for such Well is increased in the same or
greater proportion as any such increase in Working Interest), (iii) reduce the
aggregate Net Acres of Contributor in any Lease to an amount less than the
number of Net Acres set forth on Exhibit A for such Lease, or (iv) impair the
operation or use of the Assets;

 

(b)          Preferential Purchase Rights, including those listed on Schedule
4.11; Consents, including those listed on Schedule 4.6; and Customary
Post-Closing Consents;

 

 Annex I – Page 9 

 

 

(c)          liens for Taxes that are not yet due or delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business and, if contested, are identified on Schedule 1.1 or are first
contested in good faith after the Execution Date;

 

(d)          conventional rights of reassignment prior to release or surrender
requiring notice to the holders of the rights (that have not been triggered);

 

(e)          all Laws and all rights reserved to or vested in any Governmental
Authority, including rights to consent by, required notices to, filings with, or
other actions by any Governmental Authority in connection with the consummation
of the transactions contemplated by this Agreement;

 

(f)           rights of a common owner of any interest in rights-of-way,
permits, easements or other Assets held by Contributor and such common owner as
tenants in common or through common ownership;

 

(g)          easements, conditions, covenants, restrictions, servitudes,
permits, rights-of-way, surface leases, and other rights in the Assets for the
purpose of operations, facilities, roads, alleys, highways, railways, pipelines,
transmission lines, transportation lines, distribution lines, power lines,
telephone lines, removal of timber, grazing, logging operations, canals,
ditches, reservoirs, and other like purposes, or for the joint or common use of
real estate, rights-of-way, facilities and equipment, that, in each case, do not
impair the operation or use of the Assets as the Assets are currently operated
and used by the Acquired Entity, Contributor or Contributor’s Affiliates;

 

(h)          vendors, carriers, warehousemen’s, repairmen’s, mechanics’,
workmen’s, materialmen’s, construction or other like liens arising by operation
of Law in the ordinary course of business or incident to the construction or
improvement of any property in respect of obligations which are not yet due or,
if delinquent, that are either listed on Schedule 1.1 or are first contested in
good faith after the Execution Date;

 

(i)           liens created under the Assets or operating agreements or by
operation of Law in respect of obligations that are not yet due or, if
delinquent, that are either listed on Schedule 1.1 or are first contested in
good faith after the Execution Date;

 

(j)          any Encumbrance affecting the Assets that is discharged by
Contributor (at its cost) at or prior to Closing;

 

(k)          any Encumbrance resulting from Contributor’s conduct of business in
compliance with this Agreement;

 

(l)          mortgage liens by the lessor under a Lease covering the lessor’s
surface and mineral interests in the lands covered thereby in respect of
mortgages that (i) post-date the creation of the applicable Lease or (ii)
pre-date the creation of the applicable Lease and are not in foreclosure
proceedings of which Contributor or the Acquired Entity has received service or,
to Contributor’s Knowledge, are not in default or have been subordinated to
Contributor’s or the Acquired Entity’s rights under the applicable Lease;

 

 Annex I – Page 10 

 

 

(m)         zoning and planning ordinances and municipal regulations;

 

(n)          Imbalances, including those identified on Schedule 4.13;

 

(o)          all litigation identified in Schedule 4.8; and

 

(p)          all other Encumbrances, defects and irregularities in title that
would customarily be accepted by prudent purchasers of oil and gas properties
and that individually or in the aggregate do not operate to (i) decrease the
aggregate Net Revenue Interest to which the Acquired Entity is entitled with
respect to any Lease or Well in an amount below the Net Revenue Interest set
forth on Exhibit A or Exhibit B, as applicable for such Lease or Well, (ii)
increase the aggregate Working Interest to which the Acquired Entity is
obligated to bear with respect to any Well in an amount greater than the Working
Interest set forth on Exhibit B for such Well (unless the Net Revenue Interest
for such Well is increased in the same or greater proportion as any such
increase in Working Interest), (iii) reduce the aggregate Net Acres of
Contributor in any Lease to an amount less than the number of Net Acres set
forth on Exhibit A for such Lease, or (iv) materially impair the operation or
use of the Assets.

 

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.

 

“Personal Property” shall have the meaning set forth in Section 2.1(g).

 

“Plan of Reorganization” shall mean the Debtors’ First Modified Joint
Prepackaged Plan of Reorganization (as amended, modified, or supplemented from
time to time) as confirmed under Chapter 11 of the United States Bankruptcy Code
on May 11, 2018.

 

“Preferential Purchase Right” shall have the meaning set forth in Section 4.11.

 

“Preliminary Settlement Statement” shall have the meaning set forth in
Section 3.3.

 

“Proceeding” shall mean any proceeding, action, arbitration, litigation,
subpoena or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

 

“Property Expenses” shall have the meaning set forth in Section 2.3.

 

“PubCo” shall have the meaning set forth in the introductory paragraph herein.

 

“PubCo Charter” shall mean the Second Amended and Restated Certificate of
Incorporation of PubCo, dated as of July 31, 2018, as amended.

 

“PubCo Class A Common Stock” shall mean Class A common stock of PubCo, par value
$0.0001 per share.

 

 Annex I – Page 11 

 

 

“PubCo Class B Common Stock” shall mean the “Class B Common Stock” as defined in
the PubCo Charter.

 

“PubCo Indemnified Parties” shall have the meaning set forth in Section 11.2.

 

“PubCo Material Adverse Effect” shall have the meaning set forth in Section 5.3.

 

“PubCo Preferred Stock” shall have the meaning set forth in Section 5.5(a).

 

“PubCo SEC Documents” shall have the meaning set forth in Section 5.6(a).

 

“Recipient Party” shall have the meaning set forth in Section 13.2(f).

 

“Records” shall have the meaning set forth in Section 2.1(k).

 

“Registration Period” shall have the meaning set forth in Section 6.5(b)(i).

 

“Registration Statement” shall have the meaning set forth in Section 6.5(a).

 

“Retained Obligations” shall have the meaning set forth Section 11.1(c).

 

“SCADA Equipment” shall mean all SCADA equipment and related fixtures and
personal property.

 

“Scheduled Specified Obligations” shall have the meaning set forth
Section 11.1(b).

 

“SEC” shall mean the Securities and Exchange Commission.

 

“SEC Filings” shall have the meaning set forth in Section 6.7.

 

“Securities Act” shall have the meaning set forth in Section 5.6(a).

 

“Specified Obligations” shall have the meaning set forth Section 11.1(b).

 

“Stock Consideration” shall have the meaning set forth in Section 3.1(a).

 

“Straddle Period” shall mean any Tax period beginning before and ending after
the Effective Time.

 

“Subsidiary” shall mean, with respect to a specified Person, any corporation,
partnership, limited liability company, limited liability partnership, joint
venture, or other legal entity of which the specified Person (either alone or
through or together with any other Subsidiary) owns, directly or indirectly,
more than fifty percent (50%) of the voting stock or other equity or partnership
interests, the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such legal entity, or of
which the specified Person controls the management.

 

“Subsequent Closing” shall have the meaning set forth in Section 9.5.

 

 Annex I – Page 12 

 

 

“Surface Rights” shall have the meaning set forth in Section 2.1(e).

 

“Suspension Event” shall have the meaning set forth in Section 6.5(c).

 

“SWT Survival Period” shall mean the period of time commencing as of the Closing
and ending at 5:00 p.m. Central Time on the third (3rd) anniversary of the
Closing Date.

 

“Target Depths” shall mean have the meaning set forth on Exhibit J.

 

“Tax Return” shall mean any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Taxes” shall mean (a) any taxes, assessments, and other governmental charges in
the nature of a tax imposed by any Governmental Authority (whether payable
directly or by withholding and whether or not requiring the filing of a Tax
Return), including income, profits, gross receipts, employment, stamp,
occupation, premium, alternative or add-on minimum, ad valorem, real property,
personal property, transfer, real property transfer, value added, sales, use,
duties, franchise, excise, withholding (including backup withholding),
severance, production, and estimated taxes; (b) any interest, fine, penalty, or
additions to tax imposed by a Governmental Authority in connection with any item
described in clause (a) above; and (c) any liability in respect of any item
described in clauses (a) and (b) above, that arises by reason of a contract,
assumption, transferee or successor liability, operation of Law (including by
reason of being a member of a consolidated, combined or unitary group) or
otherwise.

 

“Terminable Breach” shall have the meaning set forth in Section 12.1(c).

 

“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

“Third Party Claim” shall have the meaning set forth in Section 11.7(b).

 

“Transaction Documents” shall mean those documents executed pursuant to or in
connection with this Agreement.

 

“Transactions” shall mean the transactions contemplated by this Agreement and
the other Transaction Documents.

 

“Transfer Taxes” shall have the meaning set forth in Section 13.2(g).

 

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed, or final Treasury Regulations.

 

“Units” shall have the meaning set forth in Section 2.1(c).

 

 Annex I – Page 13 

 

 

“Voting Debt” shall mean, with respect to any Person, Indebtedness having the
right to vote (or convertible into securities having the right to vote) on any
matters on which the equityholders of such Person may vote.

 

“Wells” shall have the meaning set forth in Section 2.1(b).

 

“Willful and Material Breach” shall mean a material breach that is a consequence
of an action undertaken or failure to act by the breaching party with the actual
knowledge that the taking of such action or such failure to act would constitute
a breach of this Agreement.

 

“Working Interest” shall mean, with respect to a well, lease or unit, the
interest in such well, lease or unit that is burdened with the obligation to
bear and pay costs and expenses of maintenance, development and operations on or
in connection with such well, lease or unit, but without regard to the effect of
any Burdens; provided, that if a Person’s “Working Interest” in any well, lease
or unit differs as to any part or depth, then a separate calculation shall be
made as to each such part or depth.

 

 Annex I – Page 14 

 